--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy

 

 
BRANCH PURCHASE AGREEMENT
 
by and between
 
MERCANTILE BANK
 
and
 
HNB NATIONAL BANK
 

--------------------------------------------------------------------------------

Dated as of October 19, 2011

--------------------------------------------------------------------------------

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
       
ARTICLE I
          DEFINITIONS
 
1
           
1.1
Certain Defined Terms
 
1
       
ARTICLE II
          PURCHASE AND ASSUMPTION TRANSACTIONS
 
9
           
2.1
Purchase and Assumption
 
9
 
2.2
Purchase Price
 
9
 
2.3
Calculation of Closing Payment
 
9
 
2.4
The Closing
 
9
 
2.5
Post-Closing Purchase Price Adjustment
 
10
 
2.6
Definition of Acquired Assets, Excluded Assets, Assumed Liabilities and Excluded
Liabilities
 
12
 
2.7
Unassignable Contracts
 
13
         
ARTICLE III
          REPRESENTATIONS AND WARRANTIES OF SELLER
 
13
         
3.1
Corporate Organization
 
14
 
3.2
Authority; No Violation
 
14
 
3.3
Consents and Approvals
 
15
 
3.4
Reports
 
15
 
3.5
Financial Statements
 
15
 
3.6
Undisclosed Liabilities
 
16
 
3.7
Absence of Certain Changes or Events
 
16
 
3.8
Legal Proceedings
 
16
 
3.9
Taxes and Tax Returns
 
16
 
3.10
Employee Benefit Plans
 
17
 
3.11
Employee Matters
 
18
 
3.12
Compliance with Applicable Law
 
18
 
3.13
Material Contracts
 
19
 
3.14
Agreements with Regulatory Agencies
 
21
 
3.15
Environmental Liability
 
21
 
3.16
Insurance
 
21
 
3.17
Title to Property
 
22
 
3.18
Intellectual Property
 
22
 
3.19
Broker’s Fees
 
23
 
3.20
No Investment Adviser
 
23
 
3.21
Loans; Loan Documents
 
23
 
3.22
Availability of Acquired Assets
 
24
 
3.23
Exclusivity of Representations
 
25
       
ARTICLE IV
          REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
25
           
4.1
Corporate Organization
 
25
 
4.2
Authority; No Violation
 
25
 
4.3
Consents and Approvals
 
26
 
4.4
Financial Wherewithal
 
26
 
4.5
Legal Proceedings
 
26
 
4.6
Agreements with Regulatory Agencies
 
26
 
4.7
Broker’s Fees
 
26
 
4.8
Pro Forma Capital Requirements
 
26
 
4.9
Acknowledgement of Purchaser
 
27

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

       
Page
           
4.10
Exclusivity of Representations
 
27
       
ARTICLE V
          COVENANTS RELATING TO CONDUCT OF BUSINESS
 
27
         
5.1
Conduct of Business of Seller Prior to the Closing Date
 
27
 
5.2
Forbearances of Seller
 
27
 
5.3
Exclusivity
 
29
 
5.4
Notification
 
29
         
ARTICLE VI
          ADDITIONAL AGREEMENTS
 
29
         
6.1
Regulatory Matters
 
30
 
6.2
Access to Information
 
31
 
6.3
Public Disclosure
 
31
 
6.4
Employees; Employee Benefit Matters
 
31
 
6.5
Additional Agreements
 
31
 
6.6
Additional Agreements Regarding Tax Matters
 
32
 
6.7
Post-Closing Confidentiality
 
33
 
6.8
Cooperation
 
34
 
6.9
Purchaser Lease Agreement
 
34
 
6.10
Real Property
 
34
 
6.11
Non-Solicitation of Business
 
37
 
6.12
Covenant Not to Compete
 
36
       
ARTICLE VII
          CONDITIONS PRECEDENT
 
37
         
7.1
Conditions to Each Party’s Obligation to Effect the Closing
 
37
 
7.2
Conditions to Obligations of Purchaser
 
37
 
7.3
Conditions to Obligations of Seller
 
38
       
ARTICLE VIII
          TERMINATION AND AMENDMENT
 
38
           
8.1
Termination
 
38
 
8.2
Effect of Termination
 
39
 
8.3
Amendment
 
39
 
8.4
Extension; Waiver
 
39
       
ARTICLE IX
          INDEMNIFICATION
 
39
           
9.1
Survival of Representations and Warranties and Agreements
 
39
 
9.2
Indemnification by Seller
 
40
 
9.3
Indemnification by Purchaser
 
40
 
9.4
Tax and Benefit Liability Indemnification
 
40
 
9.5
Indemnification Procedure
 
41
 
9.6
Exclusive Remedy
 
42
 
9.7
Damages Net of Insurance
 
43
       
ARTICLE X
          GENERAL PROVISIONS
 
43
           
10.1
Expenses
 
43
 
10.2
Notices
 
43
 
10.3
Interpretation
 
44
 
10.4
Counterparts
 
44

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

        Page            
10.5
Entire Agreement
 
44
 
10.6
Governing Law; Waiver of Jury Trial
 
45
 
10.7
Specific Performance
 
46
 
10.8
Severability
 
46
 
10.9
Assignment; Third Party Beneficiaries
 
46

 
 
iii

--------------------------------------------------------------------------------

 
 
INDEX OF DEFINED TERMS

     
Accrued Interest
 
1
Acquired Asset
 
12
Affiliate
 
1
Agreement
 
1
Articles of Association
 
1
Assumed Liability
 
12
Balance Sheet
 
15
Bank Benefit Plans
 
18
Bank Confidential Information
 
1
Bank Financial Statements
 
15
Bank Intellectual Property
 
22
Bank Policies
 
21
BHCA
 
2
Branches
 
2
Business Day
 
2
Cap
 
2
Cash on Hand
 
2
Closing
 
9
Closing Date
 
3
Closing Net Asset Value
 
10
Closing Statement
 
10
Code
 
3
Collateral Source
 
43
Combined Tax Return
 
3
Confidentiality Agreement
 
3
Controlled Group Liability
 
3
Controlling Party
 
41
Corporate Entity
 
3
Covered Claim
 
45
Damages
 
3
Deposit Liabilities
 
4
Deposit Premium
 
4
Deposit(s)
 
3
Designated Purchaser Representations
 
40
Designated Seller Representations
 
40
Disclosing Party
 
33
Disclosure Schedule
 
4
Employment Agreement
 
4
Environmental Laws
 
21
Environmental Report
 
21
ERISA
 
4
Estimated Net Asset Value
 
4
Excluded Assets
 
12
Excluded Liabilities
 
13
FDIC
 
15
Federal Reserve Board
 
4
Final Net Asset Value
 
11
GAAP
 
4
Governmental Entity
 
4
HSR Act
 
5

 
 
iv

--------------------------------------------------------------------------------

 
 
INDEX OF DEFINED TERMS
(continued)
 
Indemnified Party
 
41
Indemnifying Party
 
41
Independent Accounting Firm
 
11
Intellectual Property
 
5
Interim Period
 
5
IRS
 
5
Knowledge
 
5
Lien
 
5
Loan Documents
 
5
Loan Tape
 
5
Loans
 
5
Material Adverse Effect
 
6
Material Contract
 
19
Non-Controlling Party
 
41
Obligor
 
23
Outside Date
 
38
Owned Real Property
 
22
Person
 
6
Personal Property
 
6
Personal Property Leases
 
6
Post-Closing Period
 
7
Pre-Closing Period
 
7
Property Taxes
 
7
Proposed Allocation
 
32
Purchaser
 
1
Purchaser Indemnitees
 
40
Purchaser Material Adverse Effect
 
7
Purchaser Regulatory Approvals
 
26
Purchaser Representatives
 
31
Records
 
7
Regulatory Agencies
 
15
Regulatory Approvals
 
7
Reports
 
15
Requisite Regulatory Approvals
 
15
Safe Deposit Agreements
 
8
Secondary Transaction
 
30
Seller
 
1
Seller Indemnitees
 
40
SRO
 
8
Subsidiary
 
8
Tax
 
8
Tax Claim
 
8
Tax Data
 
32
Tax Documentation
 
32
Tax Return
 
8
Taxes
 
8
Third Party Tax Claim
 
41
Threshold Amount
 
40
Total Consideration
 
32
Transfer Taxes
 
33

 
 
v

--------------------------------------------------------------------------------

 
 
INDEX OF DEFINED TERMS
(continued)
 
 
vi

--------------------------------------------------------------------------------

 
 
BRANCH PURCHASE AGREEMENT
 
Branch Purchase Agreement (“Agreement”), dated as of  October 19, 2011, by and
between Mercantile Bank, a Illinois banking corporation (“Seller”) and HNB
National Bank, a Missouri commercial bank (“Purchaser”).  Certain capitalized
terms have the meanings given to such terms in Article I.
 
RECITALS
 
WHEREAS, Purchaser wishes to acquire from Seller and Seller wishes to transfer
to Purchaser, certain banking operations of Seller on the terms and subject to
the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, and intending to be legally bound, the parties hereto
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Certain Defined Terms.  Unless the context otherwise requires, the
following terms, when used in this Agreement, shall have the respective meanings
specified below (such meanings to be equally applicable to the singular and
plural forms of the terms defined):
 
“Accrued Interest” means, as of any date, (a) with respect to a Deposit,
interest which is accrued on such Deposit to but excluding such date and not yet
posted to the relevant deposit account and (b) with respect to a Loan, interest
which is accrued on such Loan to but excluding such date and not yet paid.
 
“Acquired Asset” shall have the meaning stated in Section 2.6(a).
 
“Affiliate” of a Person shall mean any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.
 
 “Agreement” shall have the meaning stated in the preamble to this Agreement.
 
“Articles of Association” shall mean the Articles of Association of Seller, as
currently in effect.
 
“Assumed Liability” shall have the meaning stated in Section 2.6(c).
 
“Balance Sheet” shall have the meaning stated in Section 3.5(a).
 
“Balance Sheet Date” shall mean June 30, 2011.
 
“Bank Benefit Plans” shall have the meaning stated in Section 3.10(a).
 
“Bank Confidential Information” shall mean information concerning Seller’s
customers and prospects, products and services, employees, Intellectual Property
(including trade secrets), technology, financial or business plans and
operations, and unpublished financial information, but shall exclude any such
information to the extent related to the Excluded Assets or Excluded
Liabilities.
 
 
 

--------------------------------------------------------------------------------

 
 
“Bank Financial Statements” shall have the meaning stated in Section 3.5(a).
 
“Bank Intellectual Property” shall have the meaning stated in Section 3.18(a).
 
“Bank Policies” shall have the meaning stated in Section 3.16.
 
“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.
 
“Branches” means each of the banking offices of Seller at (1) 301 W. Main
Street, Savannah, Missouri and (2) 1602 S. Riverside Road, St. Joseph, Missouri.
 
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banking institutions in St. Louis, Missouri are authorized or obligated pursuant
to legal requirements or executive order to be closed.
 
“Cap” shall have the meaning stated in Section 9.2.
 
“Cash on Hand” means, as of any date, all petty cash, vault cash, teller cash,
ATM cash, prepaid postage, currency, other cash, and cash equivalents held at a
Branch.
 
“Change in Control” means, with respect to Seller, the occurrence of any one of
the following events:
 
(1)           any person is or becomes a beneficial owner (other than Mercantile
Bancorp, Inc. or its Affiliates), directly or indirectly, of 50% or more of the
aggregate number of voting securities of Seller; provided, that the event
described in this clause (1) will not be deemed to be a Change in Control by
virtue of a Non-Qualifying Transaction;
 
 (2)           the consummation of a merger, consolidation, share exchange, or
similar transaction that requires adoption by Seller’s shareholder (a “Business
Combination”), unless immediately following such Business Combination: (x) more
than 50% of the total voting power of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by voting securities of
Seller that were outstanding immediately before such Business Combination (or,
if applicable, is represented by shares into which such Voting Securities were
converted pursuant to such Business Combination), and (y) at least a majority of
the members of the board of directors of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time Seller's Board of
Directors approved the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies all of the
criteria specified in (x) and (y) will be deemed a “Non-Qualifying
Transaction”); or
 
(3)           the shareholder of Seller approves a plan of liquidation or
dissolution or a sale of all of substantially all of Seller’s assets on a
consolidated basis.
 
 
2

--------------------------------------------------------------------------------

 
 
“Classified Loans” means the loans set forth in Section 1.1a of the Disclosure
Schedule as may be updated from time to time with Purchaser’s and Seller’s
consent.
 
“Closing” shall have the meaning stated in Section 2.4(a).
 
“Closing Date” shall mean the date on which the Closing actually occurs.
 
“Closing Net Asset Value” shall have the meaning stated in Section 2.5(a).
 
“Closing Statement” shall have the meaning stated in Section 2.5(a).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral Source” shall have the meaning stated in Section 9.7.
 
“Combined Tax Return” shall mean any consolidated, combined or unitary or other
similar Tax Return that includes the Seller.
 
“Confidentiality Agreement” shall mean the Confidentiality Agreement dated as of
August 21, 2011, by and between Hovde Securities LLC, on behalf of Seller, and
Purchaser (as it may be amended from time to time).
 
“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, and
(v) under corresponding or similar provisions of foreign laws or regulations.
 
“Corporate Entity” shall mean a bank, corporation, partnership, limited
liability company or other organization, whether an incorporated or
unincorporated organization.
 
“Damages” shall mean all damages, liabilities, claims, demands, obligations,
fines, awards, losses, royalties, deficiencies, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ fees and
expenses and consultants’ fees and expenses) actually suffered or incurred.
 
“Deposit(s)” means deposit liabilities with respect to deposit accounts booked
by Seller at the Branches or allocated by Seller to the Branches, as of the
close of business on the Business Day immediately prior to the Closing Date,
which constitute “deposits” for purposes of the Federal Deposit Insurance Act,
12 U.S.C. § 1813, including collected and uncollected deposits and Accrued
Interest, but excluding (1) those deposits identified by Purchaser and agreed to
by Seller, in each case in such party’s reasonable judgment, prior to the
Closing Date, (2) intercompany accounts associated with the business of Seller
and its Affiliates (other than Seller and Seller Subsidiaries), (3) any deposits
that are pledged as collateral for an Excluded Asset, and (4) any deposit that
is involved in any pending or threatened litigation, mediation or arbitration as
of the Closing Date.
 
“Deposit Liabilities” means all of the Seller’s duties, obligations and
liabilities (including accrued but unpaid interest) relating to Deposit
accounts, including individual retirement accounts, located at the Branch
offices as of the Closing Date.
 
“Deposit Premium” shall mean 1.50% of the total amount of the Deposits.
 
 
3

--------------------------------------------------------------------------------

 
 
“Designated Purchaser Representations” shall have the meaning stated in
Section 9.1.
 
“Designated Seller Representations” shall have the meaning stated in
Section 9.1.
 
“Disclosing Party” shall have the meaning stated in Section 6.7(b).
 
“Disclosure Schedule” shall mean the disclosure schedule dated as of the date of
the Agreement and delivered by Seller to Purchaser concurrent with the execution
and delivery of the Agreement.
 
“Employees” shall mean all current officers, directors and employees of Seller
and Seller Subsidiaries.
 
“Employment Agreement” shall mean a contract, offer letter or agreement of
Seller or any of its respective Affiliates with or addressed to any Employee to
which Seller or any of its respective Affiliates has any actual or contingent
liability or obligation to provide compensation and/or benefits in consideration
for past, present or future services.
 
“Environmental Laws” shall have the meaning stated in Section 3.15.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Estimated Net Asset Value” shall have the meaning stated in Section 2.3.
 
“Excluded Assets” shall have the meaning stated in Section 2.6(b).
 
“Excluded Liabilities” shall have the meaning stated in Section 2.6(d).
 
“Federal Courts” shall have the meaning stated in Section 10.6(b).
 
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
 
“Final Net Asset Value” shall have the meaning stated in Section 2.5(e).
 
“GAAP” shall mean United States generally accepted accounting principles as
applicable to banks and bank holding companies, consistently applied during the
periods involved.
 
“Governmental Entity” shall mean any court, administrative agency, arbitrator or
commission or other governmental, prosecutorial or regulatory authority or
instrumentality, or any SRO.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
“Illinois Courts” shall have the meaning stated in Section 10.6(b).
 
“Indemnified Party” shall have the meaning stated in Section 9.5(a).
 
“Indemnifying Party” shall have the meaning stated in Section 9.5(a).
 
“Independent Accounting Firm” shall have the meaning stated in Section 2.5(c).
 
 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of or associated with: all patents, trademarks, trade names,
service marks, domain names, database rights, copyrights and any applications
therefor, mask works, net lists, technology, web sites, know-how, trade secrets,
ideas, algorithms, processes, computer software programs or applications (in
both source code and object code form), and tangible or intangible proprietary
information or material of a Person.
 
“Interim Period” shall mean any taxable year or period commencing on or prior to
the Closing Date and ending after the Closing Date.
 
“IRS” shall mean the Internal Revenue Service.
 
“Knowledge” with respect to Seller shall mean the actual knowledge of those
individuals set forth on Section 1.1(c) of the Disclosure Schedule.
 
“Lease Agreement” shall have the meaning stated in Section 2.4(b)(ii)(11).
 
“Lien” shall mean any lien, claim, charge, option, encumbrance, mortgage, pledge
or security interest or other restriction of any kind.
 
“Loan Documents” means all Loan files and all documents included in Seller’s
file or imaging system with respect to a Loan, including loan applications,
notes, security agreements, deeds of trust, collectors notes, appraisals, credit
reports, disclosures, titles to collateral, verifications (including employment
verification, deposit verification, etc.), mortgages, loan agreements, including
building and loan agreements, guarantees, pledge agreements, financing
statements, intercreditor agreements, participation agreements, sureties and
insurance policies (including title insurance policies) and all modifications,
waivers and consents relating to any of the foregoing.
 
“Loan Tape” means the data storage disk produced by Seller from its management
information systems regarding the Loans and provided to Purchaser.  Seller will
provide Purchaser with a preliminary version of the data storage disk within
seven days of the date of this Agreement and a final version of the data storage
disk three Business Days prior to the Closing Date.
 
“Loans” means, collectively, (i) overdrafts associated with the Deposits and
(ii) the loans that are listed on the Loan Tape, as may be updated with
Purchaser’s and Seller’s consent as of the Closing Date, but excluding any such
overdraft or loan which, as of the Closing Date, (a) has been fully repaid,
satisfied and discharged, (b) has been charged off and is classified as
non-performing (which, for the avoidance of doubt, includes loans in non-accrual
status, loans for which the collateral securing such loan has been repossessed
or as to which collection efforts have been instituted or claim and delivery of
foreclosure proceedings have been filed or are in the process of being filed,
and loans in respect of which the obligor has filed a petition for relief under
the United States Bankruptcy Code or otherwise has indicated a refusal to pay
the loan as it becomes due); or (c) is the subject of any pending litigation,
mediation or arbitration; provided, that, for the avoidance of doubt, the Loans
listed on the Loan Tape will be limited to loans with a credit rating of 1, 2 or
3 and will exclude those five certain loans that the Seller and Purchaser have
mutually agreed to exclude.
 
 
5

--------------------------------------------------------------------------------

 
 
 “Material Adverse Effect” shall mean, with respect to Seller, any event,
development, change or effect that (i) is, or would be reasonably likely to be,
material and adverse to the business, operations, condition (financial or
otherwise) or results of operations of the Branches taken as a whole or
(ii) prevents, or would be reasonably likely to prevent, Seller from
consummating the transactions contemplated hereby; provided that a Material
Adverse Effect shall not be deemed to include effects to the extent resulting
from (A) changes in applicable regulatory accounting requirements or GAAP, to
the extent such changes do not disproportionately adversely affect the Branches,
taken as a whole, compared to other depositary institutions and their
subsidiaries (B) changes in laws, regulations or interpretations thereof by
Governmental Entities, to the extent such changes do not disproportionately
adversely affect the Branches, taken as a whole, compared to other depositary
institutions and their subsidiaries (C) actions or omissions of Seller taken
with the prior written consent of Purchaser or as required by the Transaction
Documents, (D) the performance of this Agreement or the Transaction Documents or
the consummation of the transactions contemplated hereby or any communication by
Purchaser or any of its Affiliates of its plans or intentions (including in
respect of Employees) with respect to the Acquired Assets or Assumed Liabilities
or the announcement of the transactions contemplated by this Agreement, (E)
changes in economic or political conditions or the financing, banking, currency
or capital markets in general, (F) changes affecting industries, markets or
geographical areas in which the Branches conduct their businesses, (G) any
natural disaster or any acts of terrorism, sabotage, military action, armed
hostilities or war (whether or not declared) or any escalation or worsening
thereof, or (H) any action that is required to be taken under any law or any
agreement, note, bond, mortgage, indenture, deed of trust, license, lease,
contract, or other instrument or obligation to which Seller or any of its
Subsidiaries is a party, or by which they or any of Acquired Assets may be bound
or affected.
.
“Material Contract” shall have the meaning stated in Section 3.13(a).
 
“Net Book Value” shall, with respect to an Acquired Asset or Assumed Liability,
mean the value of an Acquired Asset or Assumed Liability as determined in
accordance with GAAP and shall be net of accumulated depreciation and
amortization.
 
 “Non-Material Damages” shall have the meaning stated in Section 9.2(a).
 
“Obligor” shall have the meaning stated in Section 3.21(c).
 
“Outside Date” shall have the meaning stated in Section 8.1(b).
 
“Owned Real Property” shall have the meaning set forth in Section 3.17.
 
“Permitted Encumbrances” shall have the meaning stated in Section 3.17.
 
“Person” shall mean any individual, Corporate Entity or Governmental Entity.
 
“Personal Property Leases” means the leases under which Seller or Seller
Subsidiaries lease certain Personal Property in the Branches.
 
“Personal Property” means all of the personal property of Seller and Seller
Subsidiaries located in the Branches consisting of the trade fixtures, shelving,
furniture, ATMs identified on Exhibit 2.6(a)(x), whether located on premises or
off premises, equipment, security systems, safe deposit boxes (exclusive of
contents), vaults, sign structures and supplies excluding any items consumed or
disposed of, but including new items acquired or obtained, in the ordinary
course of the operation of the Branches through the Closing
Date.  Notwithstanding the foregoing, for the avoidance of doubt, Personal
Property does not include any antiques, rugs or artwork or similar furnishings
located or stored in the Branches; provided that any such items shall not be
reflected on the Closing Statement.  If, prior to the Closing Date, an item of
Personal Property is damaged by fire or other casualty, such item, if reasonably
repairable, shall be sold to Purchaser (in accordance with the provisions
hereof) and the insurance proceeds relating to such item shall be assigned to
Purchaser, it being understood that if such item is not reasonably repairable or
is underinsured or uninsured, it shall be an Excluded Asset.
 
 
6

--------------------------------------------------------------------------------

 
 
“Post-Closing Period” shall mean any taxable year or period that begins after
the Closing Date,  and, with respect to any Interim Period, the portion of such
Interim Period commencing immediately after the Closing Date.
 
“Pre-Closing Period” shall mean any taxable year or period that ends on or
before the Closing Date, and, with respect to any Interim Period, the portion of
such Interim Period ending on and including the Closing Date.
 
 “Property Taxes” shall mean real, personal, and intangible ad valorem property
Taxes.
 
“Proposed Allocation” shall have the meaning stated in Section 6.6(a).
 
“Purchase Price” shall have the meaning stated in Section 2.2.
 
“Purchaser” shall have the meaning set forth in the preamble to this Agreement.
 
“Purchaser Indemnitees” shall have the meaning stated in Section 9.2.
 
“Purchaser Material Adverse Effect” shall mean, with respect to Purchaser, any
event, development, change or effect that prevents, or would be reasonably
likely to prevent, Purchaser from consummating the transactions contemplated
hereby.
 
“Purchaser Regulatory Approvals” shall have the meaning stated in Section 4.3.
 
“Purchaser Representatives” shall have the meaning stated in Section 6.2.
 
“Records” shall mean (i) all records and original documents, or where reasonable
and appropriate copies thereof, in Seller’s possession that pertain to and are
used by Seller to administer, reflect, monitor, evidence or record information
respecting the business or conduct of the Branches (including transaction
tickets through the Closing Date and all records for closed accounts located in
Branches and excluding any other transaction tickets and records for closed
accounts) and (ii) all such records and original documents, or where reasonable
and appropriate copies thereof, regarding the Acquired Assets, or the Deposits,
including all such records maintained on electronic or magnetic media in the
electronic database system of Seller reasonably accessible by Seller, or to
comply with the applicable laws and governmental regulations to which the
Deposits are subject, including but not limited to applicable unclaimed property
and escheat laws, but shall exclude any such documents or information referenced
in (i) or (ii) above to the extent related to the Excluded Assets or Excluded
Liabilities.
 
“Regulatory Agencies” shall have the meaning stated in Section 3.4.
 
“Regulatory Approvals” shall mean the Requisite Regulatory Approvals and the
Purchaser Regulatory Approvals.
 
“Reports” shall have the meaning stated in Section 3.4.
 
“Requisite Regulatory Approvals” shall have the meaning stated in Section 3.3.
 
“Safe Deposit Agreements” means the agreements relating to safe deposit boxes
located in the Branches.
 
“Secondary Transaction” shall have the meaning stated in Section 6.1(b).
 
 
7

--------------------------------------------------------------------------------

 
 
“Seller” shall have the meaning set forth in the preamble to this Agreement.
 
“Seller Indemnitees” shall have the meaning stated in Section 9.3.
 
“SRO” shall mean any domestic or foreign securities, broker-dealer, investment
adviser and insurance industry self-regulatory organization.
 
“Subsidiary” shall mean, when used with respect to any party, any Corporate
Entity which is consolidated with such party for financial reporting purposes or
which otherwise would be deemed to be a subsidiary of such party within the
meaning of the BHCA.
 
“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, value-added, stamp, documentation, payroll,
employment, severance, withholding, duties, license, intangibles, franchise,
backup withholding, environmental, occupation, alternative or add-on minimum
taxes, imposed by any Governmental Entity, and other taxes, charges, levies or
like assessments, and including all penalties and additions to tax and interest
thereon.
 
“Tax Claim” shall mean any claim with respect to Taxes made by a Governmental
Entity.
 
“Tax Data” shall have the meaning stated in Section 6.6(c).
 
“Tax Documentation” shall have the meaning stated in Section 6.6(c).
 
“Tax Return” shall mean any return, declaration, report, statement, information
statement and other document filed or required to be filed with respect to
Taxes, including any schedule or attachment thereto, and including any amendment
thereof, supplied to a Governmental Entity.
 
“Tenant Leases” means leases, subleases, licenses or other use agreements
between Seller and its Affiliates, on the one hand, and tenants with respect to
Owned Real Property, on the other hand.
 
“Third Party Tax Claim” shall have the meaning stated in Section 9.4(e).
 
“Threshold Amount” shall have the meaning stated in Section 9.2.
 
“Total Consideration” shall have the meaning stated in Section 6.6(a).
 
“Transfer Taxes” shall have the meaning stated in Section 6.6(d).
 
ARTICLE II
PURCHASE AND ASSUMPTION TRANSACTIONS
 
2.1           Purchase and Assumption.  Subject to the terms and conditions of
this Agreement, at the Closing, Seller agrees to sell, assign and transfer to
Purchaser, and Purchaser agrees to purchase from Seller, all of Seller’s right,
title and interest in the Acquired Assets, free and clear of any Liens or rights
or claims of others.  Subject to the terms and conditions of this Agreement, at
the Closing, Purchaser agrees to assume the Assumed Liabilities.
 
 
8

--------------------------------------------------------------------------------

 
 
2.2           Purchase Price.  In consideration for the purchase of the
Branches, the Purchaser shall pay Seller a purchase price (the “Purchase Price”)
equal to the difference between (i) the sum of:  (a) the Net Book Value for the
Personal Property at the Branches;  (b) the Deposit Premium;  (c) the
outstanding, unpaid principal balance, plus accrued but unpaid interest for the
Loans; (d) the amount of the Cash on Hand; and (e) the Net Book Value of the
real property owned by Seller at which the Branches are located and which
Purchaser acquires pursuant to this Agreement, and (ii) the total amount of the
Deposits.
 
2.3           Calculation of Closing Payment.  No later than three Business Days
prior to the date on which the Closing is scheduled to occur, Seller shall
deliver to Purchaser a good faith estimate of the Closing Statement and, based
on such estimated Closing Statement, a good faith estimate of (x) the value of
the Acquired Assets less (y) the amount of the total Deposits, in each case as
set forth on the Closing Statement (such difference, whether positive or
negative, the “Estimated Net Asset Value”), and a good faith estimate of the
Deposit Premium and the Purchase Price.  Such certificate shall be in form and
substance reasonably satisfactory to Purchaser and Seller.  Seller shall also
deliver to Purchaser copies of all workpapers and other documents used in the
calculation of Estimated Net Asset Value, the Deposit Premium and Purchase Price
as necessary to allow Purchaser and Seller to determine the adjustments to the
Purchase Price hereunder.
 
2.4           The Closing.
 
(a)           Subject to the terms and conditions of this Agreement, the closing
of the transactions set forth in Section 2.1 (the “Closing”) shall take place on
the third Business Day after the satisfaction or waiver (subject to applicable
law) of the latest to occur of the conditions set forth in Article VII hereof,
unless extended by mutual agreement of the parties.  The Closing shall take
place at the offices of DLA Piper LLP (US), 500 Eighth Street, N.W., Washington,
D.C.  20004, or at such other location as the parties hereto may agree.
 
(b)           At the Closing:
 
(i)           If the Purchase Price is a positive number, Purchaser shall
deliver the Purchase Price to Seller, and if the Purchase Price is a negative
number, Seller shall deliver the absolute value of the Purchase Price to
Purchaser, in either case by wire transfer of immediately available funds;
 
(ii)           Seller shall deliver to Purchaser:
 
(1)           A bill of sale in substantially the form of Exhibit 2.4(b)(ii)(1),
pursuant to which the Personal Property and the Loans shall be transferred to
Purchaser;
 
(2)           An assignment and assumption agreement in substantially the form
of Exhibit 2.4(b)(ii)(2), with respect to the Assumed Liabilities;
 
(3)           Subject to the provisions of Section 2.7, such consents as shall
be required pursuant to the terms of such Tenant Leases in connection with the
assignment thereof to Purchaser;
 
(4)           Seller’s keys to the safe deposit boxes and all other records as
exist and are in Seller’s possession or control related to the safe deposit box
business at the Branches;
 
(5)           The Records, including Seller’s files and records related to the
Loans, the Loan Documents and the collateral for the Loans;
 
 
9

--------------------------------------------------------------------------------

 
 
(6)           The contracts agreements, leases and other documentation related
to the Acquired Assets and Assumed Liabilities;
 
(7)           Cash on Hand;
 
(8)           Such other Acquired Assets to be purchased as shall be capable of
physical delivery;
 
(9)           An executed lease agreement between Seller and Purchaser for the
facilities and furniture currently occupied by Seller’s trust and brokerage
departments as described in Section 6.9 (the “Lease Agreement”) substantially in
the form of Exhibit 2.4(b)(ii)(9);
 
(10)           An executed data processing agreement between Seller and
Purchaser substantially in the form of Exhibit 2.4(b)(ii)(10);
 
(11)           Duly executed General Warranty Deeds in recordable form
reasonably acceptable to Purchaser conveying to Purchaser marketable fee simple
title to the Owned Real Property, free and clear of all liens subject only to
Permitted Encumbrances;
 
(12)           Powers of attorney permitting the assignment of the Loans and any
collateral securing the Loans to the Purchaser; and
 
(13)           Such other documents as the parties determine are reasonably
necessary to consummate the transactions contemplated hereby.
 
2.5           Post-Closing Purchase Price Adjustment.
 
(a)           As promptly as practicable, but no later than 60 days, after the
Closing Date, Purchaser will cause to be prepared and delivered to Seller a
closing statement of the Acquired Assets and the Assumed Liabilities as of the
close of business on the Closing Date prepared in accordance with the accounting
principles, policies, practices and methodologies used in connection with the
preparation of the Balance Sheet, except that such closing statement shall
exclude any loss reserves associated with the Loans (as reflecting the Final Net
Asset Value, the “Closing Statement”).  The Closing Statement will be
accompanied by a schedule setting forth Purchaser’s calculation of the Closing
Net Asset Value, the Deposit Premium and the Purchase Price.  “Closing Net Asset
Value” means (x) the value of the Acquired Assets less (y) the amount of the
Assumed Liabilities, as shown on the Closing Statement.
 
(b)           If Seller disagrees with Purchaser’s calculation of Closing Net
Asset Value or the Purchase Price, Seller may, within 20 days after delivery of
Purchaser’s delivery of the Closing Statement, deliver a notice to Purchaser
disagreeing with such calculation and which specifies Seller’s calculation of
such amount and, in reasonable detail, Seller’s grounds for such
disagreement.  Any such notice of disagreement shall specify those items or
amounts as to which Seller disagrees, and Seller shall be deemed to have agreed
with all other items and amounts contained in the Closing Statement and the
Purchaser’s calculation of Closing Net Asset Value or the Purchase Price.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           If a notice of disagreement shall be duly delivered pursuant to
Section 2.5(b), Purchaser and Seller shall, during the 15 days following such
delivery, use their reasonable best efforts to reach agreement on the disputed
items or amounts in order to determine, as may be required, the amount of
Closing Net Asset Value or the Purchase Price or both, which amount shall not be
less than the amount thereof shown in Purchaser’s calculations delivered
pursuant to Section 2.5(a) nor more than the amount thereof shown in Seller’s
calculation delivered pursuant to Section 2.5(b).  If Purchaser and Seller are
unable to reach such agreement during such period, they shall promptly
thereafter cause Rolf Perrin & Associates, P.C. (or if such firm is unable or
unwilling to act, independent accountants of nationally recognized standing
reasonably satisfactory to Purchaser and Seller (who shall not have any material
relationship with Purchaser or Seller)) (Rolf Perrin & Associates, P.C. or such
firm as the case may be, the “Independent Accounting Firm”), promptly to review
this Agreement and the disputed items or amounts for the purpose of calculating
Closing Net Asset Value or the Purchase Price or both.  The Independent
Accounting Firm shall deliver to Purchaser and Seller, as promptly as
practicable, a report setting forth such calculation.  The Independent
Accounting Firm shall report on only those items or amounts in the Closing
Statement or Purchaser’s calculation of Closing Net Asset Value or the Purchase
Price or both as to which Seller has disagreed.  Such report shall be final and
binding upon Purchaser and Seller.  The cost of such review and report shall be
borne (i) by Purchaser if the difference between Final Net Asset Value or the
Final Purchase Price or both and Purchaser’s calculation of Closing Net Asset
Value or the Purchase Price or both delivered pursuant to Section 2.5(a) is
greater than the difference between Final Net Asset Value and Seller’s
calculation of Closing Net Asset Value or the Purchase Price or both delivered
pursuant to Section 2.5(b), (ii) by Seller if the first such difference(s) is
less than the second such difference(s), and (iii) otherwise equally by
Purchaser and Seller.
 
(d)           Purchaser and Seller agree that they will, and agree to cause
their respective independent accountants and Affiliates to, cooperate and assist
in the preparation of the Closing Statement and the calculation of Closing Net
Asset Value and the Purchase Price and in the conduct of the audits and reviews
referred to in Section 2.5, including the making available to the extent
necessary of books, records, work papers and personnel.
 
(e)           If the Purchase Price (as computed for purposes of Section 2.4(b))
exceeds the Final Purchase Price, Purchaser shall be entitled to receive a
payment from Seller equal to the amount of such excess.  If the Final Purchase
Price exceeds the Purchase Price, Seller shall be entitled to receive a payment
from Purchaser equal to the amount of such excess.  “Final Net Asset Value”
means the Closing Net Asset Value (i) as shown in Purchaser’s calculation
delivered pursuant to Section 2.5(a), if no notice of disagreement with respect
thereto is duly delivered pursuant to Section 2.5(b); or (ii) if such a notice
of disagreement is delivered, (A) as agreed by Purchaser and Seller pursuant to
Section 2.5(c) or (B) in the absence of such agreement, as shown in the
Independent Accounting Firm’s calculation delivered pursuant to Section 2.5(c);
provided, that in no event shall Final Net Asset Value be more than Seller’s
calculation of Closing Net Asset Value delivered pursuant to Section 2.5(b) or
less than Purchaser’s calculation of Closing Net Asset Value delivered pursuant
to Section 2.5(a). “Final Purchase Price” means the Purchase Price (i) as shown
in Purchaser’s calculation delivered pursuant to Section 2.5(a), if no notice of
disagreement with respect thereto is duly delivered pursuant to Section 2.5(b);
or (ii) if such a notice of disagreement is delivered, (A) as agreed by
Purchaser and Seller pursuant to Section 2.5(c) or (B) in the absence of such
agreement, as shown in the Independent Accounting Firm’s calculation delivered
pursuant to Section 2.5(c); provided, that in no event shall Final Purchaser
Price be more than Seller’s calculation of the Purchaser Price delivered
pursuant to Section 2.5(b) or less than Purchaser’s calculation of the Purchase
Price delivered pursuant to Section 2.5(a).
 
(f)           Any payment pursuant to this Section 2.5 shall be made at a
mutually convenient time and place within 10 days after the Final Net Asset
Value and the Final Purchase Price has been determined by wire transfer of same
day funds to the account designated by the party entitled to such payment, and
shall be accompanied by interest on such amount from and including the Closing
Date to but excluding the date of payment at a rate per annum equal to the Prime
Rate as published in the Wall Street Journal, Eastern Edition in effect from
time to time during the period from the Closing Date to the date of payment.
 
 
11

--------------------------------------------------------------------------------

 
 
2.6           Definition of Acquired Assets, Excluded Assets, Assumed
Liabilities and Excluded Liabilities.
 
(a)           Each of the following shall be an “Acquired Asset”:
 
(i)           Cash on Hand;
 
(ii)           the Owned Real Property;
 
(iii)           the Personal Property and the Personal Property Leases;
 
(iv)           the Loans (including any participation owned by Seller or an
Affiliate of Seller relating to a Loan), the collateral for the Loans, the Loan
Documents, servicing rights related to the Loans, provided; that any loan loss
reserves associated with the Loans shall be Excluded Assets;
 
(v)           the Safe Deposit Agreements;
 
(vi)           the Records;
 
(vii)           all governmental licenses, registrations, franchises, permits,
authorizations and similar rights relating to the conduct of the business of the
Branches;
 
(viii)           the other assets set forth on Exhibit 2.6(a)(x), which has been
jointly prepared and mutually agreed upon by the parties; and
 
(ix)           the rights of action and claims related to the foregoing items,
except to the extent relating to Excluded Liabilities.
 
(b)           “Excluded Assets” means all assets of Seller and Seller
Subsidiaries other than the Acquired Assets.  For avoidance of doubt, the
“Excluded Assets” shall also include all of the Seller’s rights to recover
assets charged off by Seller prior to the Closing.
 
(c)           Each of the following shall be an “Assumed Liability” but only to
the extent the following liabilities and obligations arise or accrue after the
close of business on the Closing Date:
 
(i)           the Deposits; provided, that Deposits assumed shall not exceed $74
million in the aggregate;
 
(ii)           any liabilities and obligations with respect to the Owned Real
Property;
 
(iii)           the Personal Property Leases;
 
(iv)           the performance obligations of Seller in connection with
servicing the Loans;
 
(v)           the Safe Deposit Agreements; and
 
(vi)           the Loans, and the servicing of the Loans.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           “Excluded Liabilities” means all liabilities and obligations of
Seller or any Seller Subsidiaries arising or accruing on or before the Closing
Date (whether such liabilities are known or unknown, liquidated or unliquidated
prior to, on or after the Closing Date); provided, that none of the Excluded
Liabilities shall be Assumed Liabilities.  For avoidance of doubt, the “Excluded
Liabilities” shall include (i) all liabilities arising out of the employment of
any employee of Seller or the Seller Subsidiaries prior to the Closing and (ii)
all liabilities for Excluded Taxes.
 
2.7           Unassignable Contracts.
 
(a)           Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any Acquired Asset or
right that is included in the Acquired Assets but is not assignable or
transferable without the consent of any Person, other than Purchaser or any of
its Affiliates, or for which assignment without such consent would constitute a
breach or in any way adversely affect the rights of Purchaser thereunder to the
extent that such consent shall not have been obtained prior to the Closing;
provided, that Seller shall have the continuing obligation after the Closing to
use all reasonable efforts to endeavor to obtain all necessary consents to the
assignment thereof and, upon obtaining the requisite third party consents
thereto, such agreement, license or right, shall be transferred and assigned to
Purchaser hereunder.
 
(b)           With respect to any Acquired Asset or right included in the
Acquired Assets that is not assigned to Purchaser at the Closing by reason of
Section 2.7(a), after the Closing and until the applicable requisite consents
are obtained and the foregoing sold and assigned to Purchaser, Seller shall
provide to Purchaser the benefits under each such Acquired Asset or right (with
Purchaser responsible for all liabilities and obligations thereunder to the
extent it would be liable under the applicable Acquired Asset if the requisite
consent had been obtained and such Acquired Asset had been assigned to
Purchaser).  In particular, in the event that any requisite consent is not
obtained prior to Closing, then Purchaser and Seller shall enter into such
arrangements (including sublicensing, subleasing or subcontracting if permitted)
to provide to Purchaser the economic and operational equivalent of obtaining
such requisite consent and assigning such Acquired Asset or right, including
enforcement for the benefit of Purchaser of all claims or rights arising
thereunder, and the performance by Purchaser of the obligations
thereunder.  Seller shall take all actions reasonably requested by Purchaser to
enforce its rights under any such Acquired Assets including the assertion and
enforcement of any right, claim, presentation, demand or draw under or with
respect to any such Acquired Assets.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as disclosed in the Disclosure Schedule, Seller represents and warrants
to Purchaser that the following is true and correct.  The Disclosure Schedule
shall be organized to correspond to the Sections in this Article III.  Each
exception set forth in the Disclosure Schedule shall be deemed to qualify
(i) the corresponding representation and warranty set forth in this Agreement
that is specifically identified (by cross-reference or otherwise) in the
Disclosure Schedule and (ii) any other representation and warranty to the extent
the relevance of such exception to such other representation and warranty is
reasonably clear on the face of the disclosure.
 
 
13

--------------------------------------------------------------------------------

 
 
3.1           Corporate Organization.
 
Seller is a state chartered and federally insured bank chartered by the State of
Illinois.  Seller has the requisite corporate power and authority to own or
lease and operate all of its properties and assets and to carry on its business
as it is now being conducted, and is duly licensed or qualified to do business
in each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified would not reasonably be likely to, individually or in the
aggregate, have a Material Adverse Effect. True and complete copies of the
Articles of Association and bylaws of Seller, as in effect as of the date
hereof, have previously been furnished or made available to Purchaser.  Seller
is not in violation of any of the provisions of its Articles of Association or
bylaws, each as amended.
 
3.2           Authority; No Violation.
 
(a)           Seller has full corporate power and authority and is duly
authorized to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly approved by all necessary corporate action on the part of Seller.  No
other corporate proceedings (including any approvals of Seller’s stockholders)
on the part of Seller are necessary to approve this Agreement and to consummate
the transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by Seller.  Assuming due authorization, execution and
delivery by Purchaser, this Agreement constitutes a valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms, except as
such enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
laws affecting or relating to the rights of creditors generally, or (ii) the
rules governing the availability of specific performance, injunctive relief or
other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b)           Neither the execution and delivery of this Agreement by Seller nor
the consummation by Seller of the transactions contemplated hereby, nor
compliance by Seller with any of the terms or provisions hereof, will
(i) violate any provision of the certificates of incorporation or bylaws of
Seller or Articles of Association or bylaws of Seller or (ii) assuming that the
Requisite Regulatory Approvals and the consents set forth on Section 3.3 of the
Disclosure Schedule are duly obtained and/or made, (x) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to Seller or any of its Subsidiaries or any of its properties or
assets or (y) violate, conflict with, result in a breach of any provision of,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under or accelerate the performance required by or
rights or obligations under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement,
contract, or other instrument or obligation to which Seller or any of its
Subsidiaries is a party, or by which they or any of the Acquired Assets or the
Assumed Liabilities  may be bound or affected, except (in the case of
clause (ii)(x) above) for such violations, conflicts, breaches, defaults,
terminations, cancellations, accelerations or obligations which, either
individually or in the aggregate, would not reasonably be likely to,
individually or in the aggregate, have a Material Adverse Effect.
 
3.3           Consents and Approvals.  Except for (i) the regulatory notices,
consents, approvals, waivers, authorizations, filings and registrations set
forth in Section 3.3 of the Disclosure Schedule, (ii) if required, any approvals
or filings required by the HSR Act (such consents or approvals in clauses (i)
through (ii), the “Requisite Regulatory Approvals”) and (iii) the Purchaser
Regulatory Approvals, no notices to, consents or approvals of, waivers or
authorizations by, or filings or registrations with any Governmental Entity
(other than such additional notices, consents, approvals, waivers,
authorizations, filings or registrations the failure of which to make or obtain
would not be material) are necessary in connection with (A) the execution and
delivery by Seller of this Agreement and (B) the consummation of the
transactions contemplated hereby.  The only material third party consents
necessary in connection with (A) the execution and delivery by Seller of this
Agreement and (B) the consummation of the transactions contemplated hereby are
set forth in Section 3.3(b) of the Disclosure Schedule.
 
 
14

--------------------------------------------------------------------------------

 
 
3.4           Reports.  Seller and each Seller Subsidiaries have filed  all
reports, forms, correspondence, registrations and statements, together with any
amendments required to be made with respect thereto (“Reports”), that they were
required to file since January 1, 2008 with (i) any SRO, (ii)  the Federal
Deposit Insurance Corporation (the “FDIC”), and (iii) any other federal, state
or foreign governmental or regulatory agency or authority (the agencies and
authorities identified in clauses (i) through (iii), inclusive, are,
collectively, the “Regulatory Agencies”), and all other Reports required to be
filed by them since January 1, 2008, including any Report required to be filed
pursuant to the laws, rules or regulations of the United States, any state, or
any Regulatory Agency and have paid all fees and assessments due and payable in
connection therewith, except where the failure to file such Report or to pay
such fees and assessments, either individually or in the aggregate, would not
reasonably be likely to, individually or in the aggregate, result in a Material
Adverse Effect. Any such Report regarding Seller or the Branches made in any
Report filed with or otherwise submitted to any Regulatory Agency complied in
all material respects with relevant legal requirements, including as to
content.  Except for normal examinations conducted by a Regulatory Agency in the
ordinary course of the business of Seller and Seller Subsidiaries or in
connection with the Bank Regulatory Agreements described in Section 3.14 of the
Disclosure Schedule, there is no pending proceeding before, or, to the Knowledge
of Seller, examination or investigation by, any Regulatory Agency into the
business or operations of Seller or any Seller Subsidiaries.  There are no
unresolved violations, criticisms, or exceptions by any Regulatory Agency with
respect to any Report relating to any examinations of Seller or any Seller
Subsidiaries, except where any such violations, criticisms or exceptions that
would not reasonably be likely to, individually or in the aggregate, have a
Material Adverse Effect.
 
3.5           Financial Statements.
 
(a)           Seller has previously made available to Purchaser copies of the
following financial statements (the “Bank Financial Statements”), copies of
which are attached as Section 3.5(a) of the Disclosure Schedule:  (i) the
unaudited consolidated balance sheets of Seller and Seller Subsidiaries for
fiscal years 2009 and 2010, and the related consolidated statements of income
for fiscal years 2009 and 2010, (ii) the unaudited consolidated balance sheet of
Seller and Seller Subsidiaries as of June 30, 2011 (the “Balance Sheet”), and
the related consolidated statement of income for the three months ended June 30,
2011, and (iii) the Call Reports of Seller for the year ended December 31, 2010
and quarters ended March 31, 2011 and  June 30, 2011.  The Bank Financial
Statements fairly present in all material respects the consolidated financial
position and results of operations of Seller and Seller Subsidiaries as of the
respective dates or for the respective periods therein set forth and have been
prepared in accordance with either GAAP or regulatory accepted accounting
procedures pursuant to FDIC requirements, consistently applied during the
periods involved, except for the absence of footnote disclosure and, in the case
of interim financial statements, subject to recurring year-end adjustments
normal in nature and amount.  The Bank Financial Statements have been prepared
from, and are in accordance with, the books and records of Seller and Seller
Subsidiaries.
 
(b)           Seller maintains a system of internal accounting controls
sufficient to comply in all material respects with all legal and accounting
requirements applicable to the business of Seller and Seller
Subsidiaries.  Other than internal audit reports, Seller has not received notice
of any material claim, investigation, examination or proceeding alleging that
Seller has engaged in questionable accounting or auditing practices.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           The books and records kept by Seller and any Seller Subsidiaries
are in all material respects complete and accurate and have been maintained in
the ordinary course of business and in accordance in all material respects with
applicable laws and accounting requirements.
 
3.6           Undisclosed Liabilities.  Except as set forth in Section 3.6 of
the Disclosure Schedule and except for (i) Excluded Liabilities; (ii) those
liabilities that are reflected or reserved against on the Balance Sheet, and
(iii) liabilities incurred since the Balance Sheet Date, in the ordinary course
of business consistent with past practice, neither Seller nor any Seller
Subsidiaries has any material liability of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether due or to become due),
whether or not the same would have been required to be reflected on the Balance
Sheet if it had existed on the Balance Sheet Date.
 
3.7           Absence of Certain Changes or Events.  Since the Balance Sheet
Date: (a) Seller and its Subsidiaries have in all material respects carried on
their respective businesses in the ordinary course consistent with their past
practices; and (b) there have been no events, circumstances, facts or
occurrences that have had a Material Adverse Effect.
 
3.8           Legal Proceedings.  Except as set forth in Section 3.8 of the
Disclosure Schedule, neither Seller nor any Seller Subsidiary is a party to or
the subject of any, and there are no outstanding or pending or, to the Knowledge
of Seller, threatened (in writing), legal, administrative, arbitral or other
proceedings, claims, actions or governmental or regulatory investigations of any
nature against Seller or any Seller Subsidiaries that, if determined adversely
to Seller or Seller Subsidiary, would be reasonably likely to have a Material
Adverse Effect.  There is no material injunction, order, judgment, decree or
regulatory restriction (other than regulatory restrictions of general
application that apply to similarly situated companies or the Bank Regulatory
Agreements described in Section 3.14 of the Disclosure Schedule) imposed upon
Seller, any Seller Subsidiaries or the assets of Seller or any Seller
Subsidiaries that would be reasonably likely to have a Material Adverse Effect.
 
3.9           Taxes and Tax Returns.
 
(a)           Seller and each Seller Subsidiary has duly and timely filed or
caused to be filed (including all applicable extensions) all material federal,
state, foreign and local Tax Returns required to be filed by it, with respect to
it or with respect to the Acquired Assets or Assumed Liabilities (all such Tax
Returns being accurate and complete in all respects) and has duly and timely
paid or caused to be paid on its behalf all Taxes required to be paid by
it.  Through the date hereof, Seller and Seller Subsidiaries do not have any
material liability for Taxes in excess of the amount reserved or provided for on
their financial statements.  Seller and each Seller Subsidiary have made
adequate provision on the Balance Sheet for all accrued Taxes not yet due and
payable.
 
(b)           No jurisdiction where Seller and Seller Subsidiaries do not file a
Tax Return has made a claim in writing that any of Seller and Seller
Subsidiaries is required to file a Tax Return in such jurisdiction.
 
(c)           No Liens for Taxes exist with respect to any of the assets of
Seller and Seller Subsidiaries, except for statutory Liens for Taxes not yet due
and payable.
 
(d)           There are no audits, examinations, disputes or proceedings pending
or threatened in writing with respect to, or claims or assessments asserted or
threatened in writing for, any Taxes of Seller or any Seller Subsidiary or with
respect to the Acquired Assets or Assumed Liabilities.
 
 
16

--------------------------------------------------------------------------------

 
 
(e)           There is no waiver or extension of the application of any statute
of limitations of any jurisdiction regarding the assessment or collection of any
Tax with respect to Seller and any Seller Subsidiary, which waiver or extension
is in effect.
 
(f)           All material Taxes required to be withheld, collected or deposited
by or with respect to Seller and each Seller Subsidiary have been withheld,
collected or deposited, as the case may be, and to the extent required by
applicable law, have been paid to the relevant Governmental Entity.  Seller and
each Seller Subsidiary has complied in all material respects with all
information reporting and backup withholding provisions of applicable law,
including the collection, review and retention of any required withholding
certificates or comparable documents (including with respect to Deposits) and
any notice received pursuant to Section 3406(a)(1)(B) or (C) of the Code.
 
(g)           Neither Seller nor any Seller Subsidiary has participated in any
reportable transaction, as defined in Treasury Regulation Section
1.6011-4(b)(1).
 
(h)           Except as set forth in Section 3.9(h) of the Disclosure Schedule,
neither Seller nor any Seller Subsidiary is a party to, is bound by, or has any
obligation under, any Tax sharing, allocation, indemnity or similar agreements
or arrangement that obligates it to make any payment computed by reference to
the Taxes, taxable income or taxable losses of any other Person.
 
(i)           Neither Seller nor any Seller Subsidiary (i) has been a member of
an affiliated group filing a consolidated federal income Tax Return (other than
a group the common parent of which was Seller’s parent, Mercantile Bancorp,
Inc.) or (ii) has any liability for the Taxes of any person (other than Seller
or any of its subsidiaries) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor,
by contract or otherwise.
 
(j)           Neither Seller nor any Seller Subsidiary has any application
pending with any Governmental Entity requesting permission for any changes in
accounting method.
 
(k)           No rulings, requests for rulings or closing agreements have been
entered into with or issued by, or are pending with, any Governmental Entity
with respect to Seller or any Seller Subsidiary.
 
(l)           None of the Acquired Assets is “tax exempt use property” within
the meaning of Section 168(h) of the Code.
 
(m)           None of the Acquired Assets is a lease made pursuant to Section
168(f)(8) of the Internal Revenue Code of 1954.
 
(n)           The Acquired Assets do not include any shares of corporate stock,
partnership or limited liability company interests or any other equity interests
in any Person nor is any Acquired Asset required to be treated as such for
federal income tax purposes.
 
3.10           Employee Benefit Plans.
 
(a)           Section 3.10(a) of the Disclosure Schedules contains a description
of or information relating to all pension, retirement, profit-sharing, deferred
compensation, stock option, employee stock ownership, severance pay, sick leave,
vacation, bonus, or other incentive plans, all other written employee programs,
arrangements, or agreements, all medical, vision, dental, or other health plans,
all disability and life insurance plans, and all other employee benefit plans or
fringe benefit plans, including, without limitation, “employee benefit plans” as
that term is defined in Section 3(3) of ERISA, currently contributed to by, or
covering  employees  or former employees of Seller (the “Bank Benefit Plans”)
are sponsored or maintained by Seller.  Seller has provided to the Purchaser
true, complete and correct (in all material respects) copies of summary plan
descriptions (and related amendments or summary of material modifications) for
the Bank Benefit Plans except as set forth on Section 3.10(a) of the Disclosure
Schedules.  Except as set forth on Section 3.10(a) of the Disclosure Schedules,
there are no Bank Benefit Plans that are sponsored or maintained by Seller or
Seller Subsidiaries, and neither Seller nor any Seller Subsidiary is a party to
an Employment Agreement with any Branch Employee.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           There are no pending actions, claims or lawsuits which have been
asserted, instituted or, to Knowledge of Seller, threatened, against the Bank
Benefit Plans, the assets of any of the trusts under such plans or the plan
sponsor or the plan administrator, or against any fiduciary of the Bank Benefit
Plans with respect to the operation of such plans (other than routine benefit
claims) which could result in any liability to Purchaser, or to Seller or Seller
Subsidiaries that would be reasonably likely to have a Material Adverse Effect.
 
3.11           Employee Matters.
 
(a)           Neither Seller nor any Seller Subsidiary is, or has over the past
five years been, a party to any collective bargaining agreement or other labor
union contract; nor to the Knowledge of the Seller are there any activities or
proceedings of any labor union to organize any such employees.
 
(b)           To the Knowledge of Seller, no employee of Seller or any Seller
Subsidiary is in violation in any respect of any term of any employment or
services contract, patent disclosure agreement, noncompetition agreement, or any
restrictive covenant to a former employer which would reasonably be likely to
impede the right of any such employee to be employed or engaged by Purchaser or
by Seller or any Seller Subsidiary because of the nature of the business
conducted by Purchaser, or by Seller or any Seller Subsidiary or to the use of
trade secrets or proprietary information of others.
 
(c)           Seller and each Seller Subsidiary has complied in all material
respects with all applicable material laws relating to the employment of
employees, including, without limitation, those relating to wages, hours,
immigration, the payment of wages, and the classification of employees as exempt
or not exempt from the payment of overtime under applicable law, the
prohibitions against discrimination and harassment, occupational safety and
health, and leaves of absence, except for such noncompliance as would not be
reasonably likely to have a Material Adverse Effect.
 
3.12           Compliance with Applicable Law.
 
(a)           To the Knowledge of the  Seller, Seller and each Seller Subsidiary
holds all licenses, registrations, franchises, certificates, variances, permits
and authorizations necessary for the lawful conduct of their respective
businesses and properties and are and have been in compliance with, and are not
and have not been in violation of, under any applicable law, statute, order,
rule, regulation, policy and/or guideline of any Governmental Entity, except in
each case where the failure to hold such license, registration, franchise,
certificate, variance, permit or authorization or such noncompliance or
violation would not be reasonably likely to have a Material Adverse Effect and
neither Seller nor any Seller Subsidiary has received written notice of, any
violations of any of the above, except for such violations that would not be
reasonably likely to have a Material Adverse Effect to Seller and Seller
Subsidiaries.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Except as would not be reasonably likely to have a Material
Adverse Effect, Seller and each Seller Subsidiary have properly administered all
accounts for which Seller or any Seller Subsidiary acts as a fiduciary,
including accounts for which Seller or any Seller Subsidiary serves as a
trustee, agent, custodian, personal representative, guardian, conservator or
investment adviser, in accordance with the terms of the governing documents,
applicable state and federal law and regulation and common law in all material
respects.  None of Seller or Seller Subsidiaries, or, to the Knowledge of
Seller, any director, officer or employee of Seller or any Seller Subsidiary,
has committed any breach of trust with respect to any such fiduciary account
that would be material to Seller and Seller Subsidiaries, taken as a whole, and
the accountings for each such fiduciary account are true and correct in all
material respects and accurately reflect in all material respects the assets of
such fiduciary account.
 
(c)           All Deposits of Seller and Seller Subsidiaries are insured by the
Federal Deposit Insurance Corporation to the fullest extent under the
law.  Seller has met all conditions of such insurance, including timely payment
of its premiums.
 
3.13           Material Contracts.
 
(a)           Except as set forth in Section 3.13(a) of the Disclosure Schedule,
neither Seller nor any Seller Subsidiary is a party to or bound by, as of the
date hereof, any of the following with respect to the Branches only (each
contract, arrangement, commitment or understanding of the type described in this
Section 3.13(a), whether written or oral and whether or not set forth in the
Disclosure Schedule is referred to as a “Material Contract”; provided, that no
contract, arrangement, commitment or understanding relating solely to an
Excluded Asset or an Excluded Liability shall be a Material Contract nor shall
any such contract, arrangement, commitment or understanding be required to be
disclosed on Section 3.13 of the Disclosure Schedule):
 
(i)           any contract or agreement entered into since January 1, 2009 (and
any contract or agreement entered into at any time to the extent that material
obligations remain as of the date hereof), other than in the ordinary course of
business consistent with past practice, for the acquisition of the securities of
or any material portion of the assets of any other Person or entity;
 
(ii)           any trust indenture, mortgage, promissory note, loan agreement or
other contract, agreement or instrument for the borrowing of money, any currency
exchange, commodities or other hedging arrangement or any leasing transaction of
the type required to be capitalized in accordance with GAAP (excluding trade
payables, securities transactions and brokerage agreements arising in the
ordinary course of business consistent with past practice, intercompany
indebtedness and immaterial leases for telephones, copy machines, facsimile
machines and other office equipment), in each case, where Seller or any of
Seller Subsidiary is a lender, borrower or guarantor in excess of $50,000,000,
other than those entered into in the ordinary course of business;
 
(iii)           any contract or agreement limiting the freedom of Seller or any
Seller Subsidiary to engage in any line of business to compete with any other
Person or prohibiting Seller from soliciting customers, clients or employees, in
each case whether in any specified geographic region or business or generally;
 
(iv)           any contract or agreement with any Affiliate of Seller or
Seller  Subsidiaries;
 
(v)           any agreement of guarantee, support or indemnification by Seller
or Seller Subsidiaries, assumption or endorsement by Seller or Seller
Subsidiaries of, or any similar commitment by Seller or Seller Subsidiaries with
respect to, the obligations, liabilities (whether accrued, absolute, contingent
or otherwise) or indebtedness of any other Person other than those entered into
in the ordinary course of business;
 
 
19

--------------------------------------------------------------------------------

 
 
(vi)           any agreement which would be terminable other than by Seller or
Seller Subsidiaries or any agreement under which a material payment obligation
would arise or be accelerated, in each case as a result of the announcement or
consummation of the transactions contemplated by this Agreement (either alone or
upon the occurrence of any additional acts or events);
 
(vii)           any alliance, cooperation, joint venture, stockholders’
partnership or similar agreement involving a sharing of profits or losses
relating to Seller or any Seller Subsidiary;
 
(viii)           any broker, distributor, dealer, agency, sales promotion,
customer or client referral, underwriter, administrative services, market
research, market consulting or advertising agreement providing for annual
payments by Seller or Seller Subsidiaries of more than $50,000;
 
(ix)           any agreement, option or commitment or right with, or held by,
any third party to acquire, use or have access to any assets or properties, or
any interest therein, of Seller or Seller Subsidiaries;
 
(x)           any contract or agreement that contains any (v) exclusive dealing
obligation, (w) “clawback” or similar undertaking requiring the reimbursement or
refund of any fees, (x) “most favored nation” or similar provision, (y)
provision that grants any right of first refusal or right of first offer or
similar right or (z) that limits or purports to limit the ability of Seller or
any Seller Subsidiary to own, operate, sell, transfer, pledge (other than
pledges entered into in the ordinary course of business) or otherwise dispose of
any assets or business;
 
(xi)           any contract or agreement which would require any consent or
approval of a counterparty as a result of the consummation of the transactions
contemplated by this Agreement where the failure to obtain such consent would be
reasonably likely to have a Material Adverse Effect;
 
(xii)           any contract under which Seller or any Subsidiary will have an
obligation with respect to an “earn-out,” contingent purchase price or similar
contingent payment obligation after the date hereof;
 
(xiii)           any lease or other contract (whether real, personal or mixed,
tangible or intangible) pursuant to which the annualized rent or lease payments
for the lease year that includes December 31, 2010, as applicable, were in
excess of $50,000; and
 
(xiv)           any contract or agreement for the use or purchase of materials,
supplies, goods, services, equipment or other assets providing for annual
payments by Seller or Seller Subsidiaries of $50,000.
 
(b)           Seller and Seller Subsidiaries have performed in all material
respects all of the obligations required to be performed by them and are
entitled to all accrued benefits under, and are not alleged (or otherwise known
by Seller) to be in default in respect of, each Material Contract to which
Seller or Seller Subsidiaries are a party or by which Seller or Seller
Subsidiaries are bound, except as would not, individually or in the aggregate,
be reasonably likely to have a Material Adverse Effect.  Each of the Material
Contracts is valid and binding on Seller or its applicable Subsidiary and in
full force and effect, and there exists no default or event of default or event,
occurrence, condition or act, with respect to Seller or Seller Subsidiaries or,
to the Knowledge of Seller, with respect to any other contracting party, which,
with the giving of notice, the lapse of the time or the happening of any other
event or condition, would become a default or event of default under any
Material Contract, except, as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect. True, correct and complete
copies of all Material Contracts have been furnished or made available to
Purchaser.
 
 
20

--------------------------------------------------------------------------------

 
 
3.14           Agreements with Regulatory Agencies.  Except as set forth in
Section 3.14 of the Disclosure Schedule, neither Seller nor any Seller
Subsidiary as may be applicable to the transaction described herein, is subject
to any cease-and-desist or other order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any order or directive by, or has been ordered to pay any civil
penalty by, or is subject to any supervisory letter from, or has adopted any
board resolutions at the request or suggestion of any Regulatory Agency or other
Governmental Entity that restricts the conduct of its business or that relates
to its capital adequacy, its ability to pay dividends, its credit or risk
management policies, its management or its business.
 
3.15           Environmental Liability.  Except as set forth in an Environmental
Report: (i) there are no legal, administrative, arbitral or other proceedings,
claims or actions pending or, to the Knowledge of Seller, threatened against
Seller or any Seller Subsidiaries with respect to the Branches nor are there
governmental or third party environmental investigations or remediation
activities that seek to impose or that could reasonably be likely to result in
the imposition, on Seller or any of Seller Subsidiaries with respect to the
branches, of any liability or obligation arising under any local, state or
federal environmental, health or safety statute, regulation, law (including
common law) or ordinance, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“Environmental Laws”),
which liability or obligation would reasonably be likely, individually or in the
aggregate, to have a Material Adverse Effect; (ii) to the Knowledge of Seller,
there is no reasonable basis for any such proceeding, claim, action or
governmental investigation that would impose any liability or obligation that
would have or would reasonably be likely to have a Material Adverse Effect;
(iii) to the Knowledge of Seller, during or prior to the period of Seller’s or
Seller Subsidiary’s ownership or operation of any property where the branches
are located there were no releases or threatened releases of hazardous, toxic,
radioactive or dangerous materials or other materials regulated under
Environmental Laws in, on, under or affecting any such property which would
reasonably be likely, individually or in the aggregate, to have a Material
Adverse Effect; and (iv) Seller is not subject to any material agreement, order,
judgment or decree by or with any court, governmental authority, regulatory
agency or third party imposing any material liability or obligation with respect
to the Branches.  Seller has made available to Purchaser prior to the date
hereof any written third party environmental site assessment conducted since
January 1, 2009 assessing the presence of hazardous materials located on any
Owned Real Property that is within the possession or control of Seller and its
Affiliates as of the date hereof (collectively, the “Environmental Reports”).
 
3.16           Insurance.  Seller has given Purchaser access to all insurance
policies and fidelity bonds covering the assets, business, equipment, properties
and operations of the Seller or Seller Subsidiaries or otherwise relating to any
of their respective businesses (the “Bank Policies”), except solely with respect
to Excluded Assets or Excluded Liabilities.  There is no claim for coverage by
Seller or any Seller Subsidiary with respect to Seller or any of Seller’s
Subsidiaries, pending under any of such Bank Policies as to which coverage has
been questioned, denied or disputed by the underwriters of such Bank Policies or
in respect of which such underwriters have reserved their rights, except with
respect to Excluded Assets or Excluded Liabilities. All premiums payable by
Seller or Seller Subsidiaries have been timely paid, by Seller or Seller
Subsidiaries as applicable.  Neither Seller nor any Seller Subsidiary has
received written notice of any threatened termination of, material premium
increase with respect to, or material alteration of coverage under, any of such
Bank Policies where such termination, premium increase, or alteration is
reasonably likely to have a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 
 
3.17           Title to Property.
 
(a)           Seller has (or will have, at Closing) good and marketable title to
all the owned real properties on which the Branches are located (the “Owned Real
Property”), free and clear of all Liens of any nature whatsoever, except
Permitted Encumbrances.  Since the Balance Sheet Date, none of the Owned Real
Property has been taken by eminent domain (or to Seller’s Knowledge has received
written notice that it is the subject of a pending or contemplated taking which
has not been consummated).
 
(b)           No Person other than Seller and the Seller Subsidiaries has (or
will have, at Closing) (i) any right in any of the Owned Real Property or any
right to use or occupy any portion of the Owned Real Property, except for
Permitted Encumbrances or (ii) any right to use or occupy any portion of the
Leased Premises, except for Permitted Encumbrances.  All buildings, structures,
fixtures and appurtenances comprising part of the Owned Real Property are in
good operating condition and have been well-maintained reasonable wear and tear
excepted.
 
(c)           Seller and Seller Subsidiaries have operated the Owned Real
Property, and the continued operation of the Owned Real Property in accordance
with all applicable laws except where such violation is not reasonably likely to
have a Material Adverse Effect.
 
(d)           Except as would not be reasonably likely to have a Material
Adverse Effect, Seller and Seller Subsidiaries have good, valid and marketable
title to all Personal Property and each of the Personal Property Leases is
valid, and in full force and effect, without default thereunder by the lessee
or, to the Knowledge of Seller, the lessor.
 
3.18           Intellectual Property.
 
(a)           Except as would not be reasonably likely to have a Material
Adverse Effect, to the Knowledge of the Seller and Seller Subsidiaries own, or
are licensed or otherwise possess rights to use free and clear of all Liens all
material Intellectual Property used or held for use by Seller and Seller
Subsidiaries as of the date hereof, other than any Intellectual Property solely
related to the Excluded Assets or the Excluded Liabilities (collectively, the
“Bank Intellectual Property”) in the manner that it is currently used by Seller
and Seller Subsidiaries.
 
(b)           Section 3.18(b) of the Disclosure Schedule lists all Bank
Intellectual Property that is the subject of a registration, issuance or pending
application.
 
(c)           Except as would not be reasonably likely to have a Material
Adverse Effect, neither Seller nor any Seller Subsidiaries has received written
notice from any third party alleging any material interference, infringement,
misappropriation or violation of any Intellectual Property rights of any third
party and, to the Knowledge of Seller, neither Seller nor any Seller
Subsidiaries has interfered in any material respect with, infringed upon,
misappropriated or violated any Intellectual Property rights of any third
party.  Except as would not be reasonably likely to have a Material Adverse
Effect, to the Knowledge of Seller, no third party has interfered with,
infringed upon, misappropriated or violated any Bank Intellectual Property,
other than immaterial periodic “phishing” attempts or similar interference,
infringements, misappropriations or violations.  Neither Seller nor any Seller
Subsidiaries licenses to, or has entered into any exclusive agreements relating
to any Bank Intellectual Property with, third parties, or permits third parties
to use any Bank Intellectual Property rights.  Neither Seller nor any Seller
Subsidiaries owes any material royalties or payments to any third party for
using or licensing to others any Bank Intellectual Property.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           Neither Seller nor any Seller Subsidiary is a party to any
agreement to indemnify any Person against a claim of infringement of or
misappropriation by any Bank Intellectual Property.
 
3.19           Broker’s Fees.  Except for Hovde Securities LLC, all the fees and
expenses of which shall be borne entirely by Seller, neither Seller nor any
Seller Subsidiary has employed any broker or finder or incurred any liability
for any broker’s fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.
 
3.20           No Investment Adviser.  Neither Seller nor any Seller Subsidiary
serves in a capacity described in Section 9(a) or 9(b) of the Investment Company
Act of 1940, as amended, nor acts as an “investment adviser” required to
register as such under the Investment Advisers Act of 1940, as amended.
 
3.21           Loans; Loan Documents.
 
(a)           The information with respect to each Loan set forth in the Loan
Tape, and, to the Knowledge of Seller, any third party information set forth in
the Loan Tape is true, correct and accurate as of the dates specified therein,
or, if no such date is indicated therein, as of the Balance Sheet Date other
than where such discrepancy would not be reasonably likely to have a Material
Adverse Effect.
 
(b)           (i) Section 3.21(b) of the Disclosure Schedule sets forth a list
of all Loans as of the date hereof by Seller and Seller Subsidiaries to any
directors, executive officers and principal shareholders (as such terms are
defined in Regulation O of the Federal Reserve Board (12 C.F.R. Part 215)) of
Seller or any Seller Subsidiaries, (ii) there are no employee, officer, director
or other affiliate Loans on which the borrower is paying a rate other than that
reflected in the note or other relevant credit or security agreement or on which
the borrower is paying a rate which was below market at the time the Loan was
originated, and (iii) all such Loans are and were originated in compliance in
all material respects with all applicable laws..
 
(c)           Each Loan of Seller or any Seller Subsidiaries (i) is evidenced by
Loan Documents that is true, genuine and what it purports to be in all material
respects and (ii) represents the valid and legally binding obligation of the
obligor, maker, co-maker, guarantor, endorser or debtor (such person referred to
as an “Obligor”) thereunder, and is enforceable against the Obligor in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
 
(d)           Each Loan (i) was originated or purchased by Seller and its
principal balance as shown on Seller’s books and records is true and correct in
all material respects as of the date indicated therein, (ii) to the extent
secured is secured by a valid and enforceable Lien in the collateral therefor,
which Lien is assignable and has the priority reflected in Seller’s records,
(iii) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof shall be adequate for the practical realization
against any collateral therefor and (iv) complies, and at the time the Loan was
originated complied, in all material respects with all applicable requirements
of federal, state, and local laws, and regulations and rules thereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           Except as would not be reasonably likely to have a Material
Adverse Effect, each outstanding Loan (including Loans held for resale to
investors) has been solicited and originated and is administered and serviced
(to the extent administered and serviced by Seller or Subsidiary thereof), and
the relevant Loan Documents are being maintained, in accordance with Seller’s
underwriting and servicing standards (and, in the case of Loans held for resale
to investors, the underwriting standards, if any, of the applicable investors)
and with all applicable requirements of federal, state, and local laws, and
regulations and rules thereunder.  To the Seller’s Knowledge, the Loan Documents
with respect to each Loan was in compliance in all material respects with
applicable laws and regulations at the time of origination or purchase by Seller
or Seller Subsidiaries and is complete and correct in all material respects.
 
(f)           With respect to each Loan that is secured, Seller has a valid and
enforceable Lien on the collateral described in the documents relating to such
Loan, and such Lien has the priority described in the Loan Documents (except as
may be limited by bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the rights of creditors generally and except as the availability
of equitable remedies may be limited by general principles of equity), (iii) no
Taxes or other liability of Seller shall accrue against or be collected from
Purchaser out of any Loan by reason of the purchase thereof by Purchaser, (iv)
Seller has paid or caused to be paid any and all license, franchise, intangible,
stamp or other tax or fee due and owing to any state where a Loan originated, or
any political subdivision thereof, arising from or relating to the acquisition,
collection or holding of any Loan, and (v) neither Seller nor any of its
officers or employees, or to Seller’s Knowledge any of Seller’s representatives
or agents, has been guilty of any civil or criminal fraud with respect to the
creation of any Loan or with respect to the transfer, assignment and sale of the
same to Purchaser hereunder.
 
(g)           Except as set forth in Section 3.21(g) of the Disclosure Schedule,
none of the agreements pursuant to which Seller or any Seller Subsidiaries has
sold Loans or pools of Loans or participations in Loans or pools of Loans
contains any obligation to repurchase such Loans or interests therein solely on
account of a payment default by the obligor on any such Loan.
 
(h)           Except as would not be reasonably likely to have a Material
Adverse Effect, each of Seller and Seller Subsidiary is in compliance in all
material respects with all applicable federal, state and local laws, rules and
regulations, including the Truth-In-Lending Act and Regulation Z, the Equal
Credit Opportunity Act and Regulation B, the Real Estate Settlement Procedures
Act and Regulation X, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act and all Agency and other investor and mortgage insurance company
requirements relating to the origination, sale and servicing of residential
mortgage and consumer Loans, other than any of the Bank Regulatory Agreements
set forth on Section 3.14 of the Disclosure Schedule.
 
(i)             Except as set forth in this Section 3.21, Seller makes no
representation or warranty of any kind to Purchaser relating to the Loans,
including with respect to (i) the collectability of the Loans, (ii) any
representation, warranty or statement made by an Obligor or other third party in
or in connection with any Loan, (iii) the financial condition or
creditworthiness of any primary or secondary Obligor under any Loan or any
guarantor or surety or other Obligor thereof, (iv) the performance of the
Obligor or compliance with any of the terms or provisions of any of the
documents, instruments and agreements relating to any Loan, (v) inspecting any
of the property, books or records of any Obligor, or (vi) any of the warranties
set forth in Section 3-417 of the Uniform Commercial Code.
 
3.22           Availability of Acquired Assets.  The Acquired Assets constitute
all of the assets necessary to operate the business of the Branches in the
manner currently being operated by Seller.
 
3.23           Exclusivity of Representations.  The representations and
warranties made by Seller in this Article III are the exclusive representations
and warranties made by Seller with respect to Seller, the Acquired Assets and
the Assumed Liabilities.  Purchaser hereby disclaims any other express or
implied representations or warranties with respect to Seller or any of its
Affiliates, the Acquired Assets and the Assumed Liabilities.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
4.1           Corporate Organization.  Purchaser is a federally chartered and
federally insured bank.  Purchaser has the requisite corporate power and
authority to own or lease and operate all of its properties and assets and to
carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not reasonably be
likely to, individually or in the aggregate, have a Purchaser Material Adverse
Effect. True and complete copies of the Articles of Association and bylaws of
Purchaser, as in effect as of the date hereof, have previously been furnished or
made available to Seller.  Purchaser is not in violation of any of the
provisions of its Articles of Association or bylaws, each as amended.
 
4.2           Authority; No Violation.
 
(a)           Purchaser has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly approved by all
necessary corporate action on the part of Purchaser.  No other corporate
proceedings (including any approvals of Purchaser’s stockholders) on the part of
Purchaser are necessary to approve this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by Purchaser.  Assuming due authorization, execution and
delivery by Seller, this Agreement constitutes a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
laws affecting or relating to the rights of creditors generally, or (ii) the
rules governing the availability of specific performance, injunctive relief or
other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b)           Neither the execution and delivery of this Agreement by Purchaser,
nor the consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with any of the terms or provisions hereof, will
(i) violate any provision of the certificate of incorporation or bylaws of
Purchaser or (ii) assuming that the consents and approvals referred to in
Section 4.3 are duly obtained, (x) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to Purchaser
or any of its Subsidiaries or any of their respective properties or assets or
(y) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by or rights or obligations under, or result in the
creation of any Lien upon any of the respective properties or assets of
Purchaser or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, contract, or other instrument or obligation to which Purchaser
or any of its Subsidiaries is a party, or by which they or any of their
respective properties, assets or business activities may be bound or affected,
except (in the case of clause (ii) above) for such violations, conflicts,
breaches, defaults or the loss of benefits that would not reasonably be likely
to, either individually or in the aggregate, have a Purchaser Material Adverse
Effect.
 
 
25

--------------------------------------------------------------------------------

 
 
4.3           Consents and Approvals.  Except for (i) the Requisite Regulatory
Approvals, (ii) the notices, consents, approvals, waivers, authorizations,
filings and registrations set forth in Section 4.3 of the Purchaser Disclosure
Schedule (the “Purchaser Regulatory Approvals”), and (iii) such additional
notices, consents, approvals, waivers, authorizations, filings or registrations
the failure of which to make or obtain would not be reasonably likely to have a
Purchaser Material Adverse Effect, no consents, approvals or authorizations of
or filings or registrations with any Governmental Entity or, of or with any
third party, are necessary in connection with (A) the execution and delivery by
Purchaser of this Agreement and (B) the consummation by Purchaser of the
transactions contemplated hereby.
 
4.4           Financial Wherewithal.  Purchaser has or will have as of the
Closing sufficient cash or cash equivalents available, directly or through one
or more affiliates, to pay the Purchase Price to Seller on the terms and
conditions contained herein, and there is no restriction on the use of such cash
or cash equivalents for such purpose.
 
4.5           Legal Proceedings.
 
(a)           Neither Purchaser nor any of its Subsidiaries is a party to any,
and there are no pending or, to the knowledge of Purchaser, threatened, legal,
administrative, arbitral or other proceedings, claims, actions or governmental
or regulatory investigations of any nature against Purchaser or any of its
Subsidiaries that would reasonably be likely to, individually or in the
aggregate, have a Purchaser Material Adverse Effect.
 
(b)           There is no injunction, order, judgment or decree imposed upon
Purchaser, any of its Subsidiaries or the assets of Purchaser or any of its
Subsidiaries that would reasonably be likely to, individually or in the
aggregate, have a Purchaser Material Adverse Effect.
 
4.6           Agreements with Regulatory Agencies.  Neither Purchaser nor any of
its Subsidiaries is subject to any cease-and-desist or other order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any order or directive that
would reasonably be likely to, individually or in the aggregate, have a
Purchaser Material Adverse Effect.
 
4.7           Broker’s Fees.  Neither Purchaser nor any of its Subsidiaries has
employed any broker or finder or incurred any liability for any broker’s fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement.
 
4.8           Pro Forma Capital Requirements.  On a pro forma basis, after
giving effect to the transactions contemplated hereby, Purchaser will be (i)
“well capitalized,” as defined for purposes of the Federal Deposit Insurance
Act, and (ii) in compliance with all capital requirements, standards and ratios
required by each state or federal bank regulator with jurisdiction over
Purchaser, including, without limitation, any such higher requirement, standard,
or ratio as shall apply to institutions engaging in the acquisition of insured
institution deposits, assets or branches, and no such regulator is likely to, or
has indicated that it will, condition any of the regulatory approvals upon an
additional increase in Purchaser’s capital or compliance with any capital
requirement, standard or ratio.
 
 
26

--------------------------------------------------------------------------------

 
 
4.9           Acknowledgement of Purchaser.  Purchaser has conducted its own
independent review and analysis of the business, assets, condition (financial
and other) and operations of the Bank.  In entering into this Agreement,
Purchaser has relied solely on its investigation and analysis and the
representations and warranties of Seller set forth in Article III of this
Agreement.
 
4.10         Exclusivity of Representations.  The representations and warranties
made by Purchaser in this Agreement are the exclusive representations and
warranties made by Purchaser.  Purchaser hereby disclaims any other express or
implied representations or warranties with respect to itself.
 
ARTICLE V
COVENANTS RELATING TO CONDUCT OF BUSINESS
 
5.1           Conduct of Business of Seller Prior to the Closing Date.  During
the period from the date hereof to the Closing, except as expressly contemplated
or permitted by this Agreement, Seller and each Seller Subsidiary shall
(a) conduct its business that is associated with the Branches in the usual,
regular and ordinary course consistent with past practice and (b) use reasonable
best efforts to maintain and preserve intact its business organization and its
current relationships with its customers, regulators, employees and other
persons associated with the Branches with which it has business or other
relationships.
 
5.2           Forbearances of Seller.  During the period from the date hereof to
the Closing, except as set forth in Section 5.2 of the Disclosure Schedule or as
expressly required by this Agreement, Seller shall not with respect to the
Branches only do any of the following, without the prior written consent of
Purchaser (not to be unreasonably withheld, delayed or conditioned):
 
(a)           (i) create, incur any indebtedness for borrowed money (other than
acceptance of Deposits, purchases of Federal funds, sales of certificates of
deposit, advances from Federal Home Loan Banks, issuances of commercial paper
and entering into repurchase agreements, each with prices, terms and conditions
consistent with past practice), assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other individual,
corporation or other entity, or make, renew, amend or extend any loan or
commitment or make any advance in an individual amount that is associated with
the Branches in excess of $200,000 (except to the extent committed to prior to
the date hereof) or (ii) incur any capital expenditures in an aggregate amount
in excess of $100,000 (other than capital expenditures incurred pursuant to
contracts or commitments in force on the date hereof);
 
(b)           make, declare or pay any dividend or distribution of Acquired
Assets or Assumed Liabilities;
 
(c)           sell, transfer, mortgage, encumber or otherwise dispose of any of
its properties or assets to any individual, corporation or other entity other
than a direct or indirect wholly owned Seller Subsidiary, or cancel, release or
assign any indebtedness to any such person or any claims held by any such
person, except (i) in the ordinary course of business consistent with past
practice to third parties who are not Affiliates of Seller or (ii) pursuant to
contracts or agreements in force at the date hereof that are set forth in
Section 5.2(c) of the Disclosure Schedule;
 
(d)           acquire any business entity, whether by stock purchase, merger,
consolidation or otherwise;
 
 
27

--------------------------------------------------------------------------------

 
 
(e)           (i) except  as required under applicable law or the terms of any
existing Bank Benefit Plan, increase in any manner the compensation or benefits
of any Employee, other than increases in the ordinary course of business
consistent with past practice in connection with promotions or periodic raises,
(ii) pay any pension or retirement allowance not required by any current plan or
agreement to any Employee, (iii) become a party to, establish, amend, commence
participation in, terminate or commit itself to any compensation, equity,
severance, pension, retirement, profit-sharing or welfare benefit plan or
agreement or employment agreement with or for the benefit of any Employee (or
newly hired Employees), or (iv) hire or terminate the employment of any Employee
who has (in the case of Employees to be terminated) or would have (in the case
of employees to be hired) target total compensation (cash and any other
compensation other than benefits under broad-based benefit plans) of $75,000 or
more, other than terminations for cause or terminations in accordance with
Seller policy;
 
(f)            except with respect to any matter set forth in Section 3.8 of the
Disclosure Schedule, settle any claim, action or proceeding other than claims,
actions or proceedings in the ordinary course of business consistent with past
practice involving solely money damages not in excess of $25,000 individually or
$100,000 in the aggregate, or waive or release any material rights or claims
other than in the ordinary course of business consistent with past practice;
 
(g)           pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction of any Excluded Liabilities or any other
liabilities in the ordinary course of business and consistent with past
practice;
 
(h)           (i) change its methods of accounting (or the manner in which it
accrues for liabilities), except as required by changes in GAAP or (ii) except
as may be required by GAAP and other than in the ordinary course of business
consistent with past practice, revalue in any material respect any of its
assets, including writing-off notes or accounts receivable;
 
(i)            make, change or revoke any Tax election, change an annual Tax
accounting period, adopt or change any Tax accounting method, file any amended
Tax Return, enter into any closing agreement with respect to Taxes, settle any
Tax claim, audit, assessment or dispute or surrender any right to claim a refund
of Taxes;
 
(j)            adopt or implement any amendment to its Articles of Association
or any changes to its bylaws or comparable organizational documents in an manner
that would interfere with the transfer of the Acquired Assets or Assumed
Liabilities or otherwise interfere with the consummation of the transactions
contemplated hereby;
 
(k)           enter into, amend in any material respect or terminate any
contract of the sort required to be disclosed pursuant to Section 3.13, that
would be an Acquired Asset or Assumed Liability;
 
(l)            change in any material respect the credit policies and collateral
eligibility requirements and standards of Seller;
 
(m)          enter into any new line of business that is material to Seller and
Seller Subsidiaries, taken as a whole, or materially change its lending,
investment, underwriting, risk and asset liability management and other banking
and operating policies that are material to Seller and Seller Subsidiaries,
taken as a whole, except as required by applicable law, regulation or policies
imposed by any Governmental Entity;
 
 
28

--------------------------------------------------------------------------------

 
 
(n)           file any application, or otherwise take any action, to establish,
relocate or terminate the operation of any Branch;
 
(o)           take any action that is intended or would be reasonably likely to
result in any of the conditions set forth in Article VII not being satisfied or
prevent or materially delay the consummation of the transactions contemplated
hereby, except, in every case, as may be required by applicable law; or
 
(p)           agree to, or make any commitment to, take any of the actions
prohibited by this Section 5.2.
 
Notwithstanding the foregoing, if the actions otherwise prohibited under this
Section 5.2 would only have an effect on Excluded Assets or Excluded Liabilities
(and have no effect on any Acquired Asset or Assumed Liability), neither Seller
nor any Seller Subsidiary shall be prohibited from taking such action.
 
5.3           Exclusivity.  Prior to the Closing, or until this Agreement is
terminated in accordance with its terms, Seller shall not, and Seller shall use
all reasonable efforts to cause Seller’s respective officers, employees,
directors, agents or representatives not to, directly or indirectly, solicit,
encourage, facilitate or initiate discussions or engage in negotiations with, or
provide information to, or authorize any financial advisor or other Person to
solicit, encourage, facilitate or initiate discussions or engage in negotiations
with, or provide information to, any Person (other than Purchaser or a Purchaser
Representative) concerning any potential sale of capital stock of, or merger,
consolidation, combination, sale of assets, branch sale, purchase and
assumption, reorganization or other similar transaction involving Seller;
provided, that the foregoing shall not prevent such activities to the extent
related solely to Excluded Assets or Excluded Liabilities.  Until this Agreement
is terminated in accordance with its terms, Seller shall promptly (and in any
event within two Business Days after receipt thereof by Seller or any Affiliate)
advise Purchaser orally and in writing of any proposal of the kind described in
this Section 5.3 (including the proposed terms thereof), any request for
information with respect to any such proposal, or any inquiry with respect to or
which could result in a proposal of the kind described in this Section 5.3;
provided, that Seller shall have no such obligations with respect to proposals,
requests or inquiries solely with respect to Excluded Assets or Excluded
Liabilities.  Notwithstanding anything contained herein to the contrary,
Purchaser and Seller agree that the sole right and remedy for noncompliance with
this Section 5.3 is to have such provision specifically enforced by any court
having equity jurisdiction; it being acknowledged and agreed that any such
breach will cause irreparable injury to Purchaser and that money damages will
not provide an adequate remedy to Purchaser.
 
5.4           Notification.  During the period from the date hereof to the
Closing, Seller will notify Purchaser if (a) there is a material and  adverse
change in the condition of a Loan or (b) the Seller enters into a new deposit
relationship at any of the Branches in excess of $100,000.
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE VI
ADDITIONAL AGREEMENTS
 
6.1           Regulatory Matters.
 
(a)           Each of Purchaser and Seller shall, and shall cause its
Subsidiaries to, use their respective reasonable best efforts to (i) take, or
cause to be taken, all actions necessary, proper to comply promptly with all
legal requirements which may be imposed on such party or its Subsidiaries with
respect to the transactions contemplated hereby, including obtaining any third
party consent which may be required to be obtained in connection with the
transactions contemplated hereby, and, subject to the conditions set forth in
Article VII hereof, to consummate the transactions contemplated hereby
(including, for purposes of this Section 6.1, required in order to prevent the
termination of any contract or agreement to be transferred to Purchaser at
Closing or to avoid any penalty or other fee under such contracts and
agreements, in each case arising in connection with the transactions
contemplated hereby) and (ii) obtain (and cooperate with the other party to
obtain) any consent, authorization, order or approval of, or any exemption by,
any Governmental Entity which is required or advisable to be obtained by Seller
or Purchaser, respectively, or any of their respective Subsidiaries in
connection with the transactions contemplated by this Agreement.  The parties
hereto shall cooperate with each other and promptly prepare and file all
necessary documentation, and to effect all applications, notices, petitions and
filings (including, if required, notification under the HSR Act or any other
antitrust or competition law), to obtain as promptly as practicable all permits,
consents, approvals and authorizations of all third parties and Governmental
Entities which are necessary or advisable to consummate the transactions
contemplated by this Agreement.  Purchaser and Seller shall have the right to
review in advance and, to the extent practicable, each will consult the other
on, in each case subject to applicable laws relating to the exchange of
information, all the information relating to Seller or Purchaser, as the case
may be, and any of their respective Subsidiaries, which appear in any filing
made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement.  In exercising the foregoing right, each of the parties hereto shall
act reasonably and as promptly as practicable.  The parties hereto agree that
they will consult with each other with respect to the obtaining of all permits,
consents, approvals and authorizations of all third parties and Governmental
Entities necessary or advisable to consummate the transactions contemplated by
this Agreement and each party will keep the other apprised of the status of
matters relating to completion of the transactions contemplated herein.  Each of
Purchaser and Seller shall use their reasonable best efforts to resolve any
objections that may be asserted by any Governmental Entity with respect to this
Agreement or the transactions contemplated by this Agreement. For purposes of
this Section 6.1(a), “reasonable best efforts” shall include executing
settlements, undertakings, consent decrees, stipulations or other agreements;
provided, that, in no event shall Purchaser or Seller be required to take any
action or agree to take any action pursuant to this Section 6.1(a) that would
involve the divestiture or holding separate of any assets of Purchaser or Seller
or their respective Affiliates (other than pursuant to Section 2.5), which such
party reasonably determines to be materially adverse to the benefits of the
transactions contemplated hereby (measured on a scale relative to (i) the
Branches taken as a whole with respect to Purchaser and (ii) with respect to
Seller, the pro forma post-Closing consolidated balance sheet of Seller taking
into account the effects of the transactions contemplated hereby) following the
Closing.  For the avoidance of doubt, in the event that Purchaser enters into
any agreement with respect a Secondary Transaction, for purposes of this Section
6.1(a) “reasonable best efforts” shall include Purchaser taking any and all
actions necessary to modify, suspend or terminate such Secondary Transaction and
the regulatory approvals associated therewith so as not to jeopardize or delay
the Closing or the consummation of the transactions contemplated hereby,
including delaying, abandoning, or agreeing to regulatory concessions with
respect to such Secondary Transaction, and such modifications, suspensions,
termination, abandonment and concessions shall not be considered a “divestiture
or holding separate of any assets” that “materially adverse to the benefits of
the transactions contemplated” by this Agreement with respect to Purchaser and
this Section 6.1(a).
 
(b)           Purchaser shall not enter into a definitive agreement with respect
to any other transaction (a “Secondary Transaction”) to the extent that such
Secondary Transaction would be reasonably likely to cause the receipt of the
Requisite Regulatory Approvals to be delayed beyond the Outside Date.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           Purchaser and Seller shall, upon request, furnish each other with
all information concerning Purchaser, Seller and their respective Subsidiaries,
directors, officers and shareholders and such other matters as may be reasonably
necessary in connection with any statement, filing, notice or application made
by or on behalf of Purchaser, Seller or any of their respective Subsidiaries to
any Governmental Entity in connection with the transactions contemplated by this
Agreement.
 
(d)           Purchaser and Seller shall promptly advise each other upon
receiving any communication from any Governmental Entity or third party whose
consent or approval is required for consummation of the transactions
contemplated by this Agreement which causes such party to believe that there is
a reasonable likelihood that any Regulatory Approval or other consent or
approval will not be obtained or that the receipt of any such consent or
approval will be materially delayed.
 
6.2           Access to Information.  Subject to the Confidentiality Agreement,
Seller agrees to provide Purchaser and Purchaser’s officers, directors,
employees, accountants, counsel, financial advisors, agents and other
representatives (collectively, the “Purchaser Representatives”), from time to
time prior to the Closing Date or the termination of this Agreement, such
information with respect to Seller and Seller Subsidiaries and their respective
businesses, financial conditions and operations and such access to the
properties, books and records and personnel of Seller and Seller Subsidiaries as
Purchaser shall reasonably request, which access shall occur during normal
business hours and shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of Seller or Seller Subsidiaries.
 
6.3           Public Disclosure.  Seller and Purchaser shall consult with each
other before issuing any press release or otherwise making any public statement
or making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement or any of the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of the other
(which approval shall not be unreasonably withheld or delayed), except as may be
required by law or the rules of any market or exchange on which the shares of
Seller or Purchaser may be listed for trading, in which case the party proposing
to issue such press release or make such public statement or disclosure shall
consult with the other party before issuing such press release or making such
public statement or disclosure to allow such party a reasonable opportunity to
comment on such press release or public statement in advance of such
publication, to the extent practicable.
 
6.4           Employees; Employee Benefit Matters.  Purchaser agrees to
interview and consider any employee of Seller located at the Branch Offices who
is not retained as an employee of Seller following the Effective Time for any
comparable position which Purchaser intends to establish at the Branch
Offices.  If Purchaser offers employment to any former employees of Seller,
Purchaser agrees to give credit to such employees for all accrued vacation and
leave time earned by such employees while employed by Seller.  Notwithstanding
the foregoing, Purchaser shall have no obligation to offer employment to any of
the employees of Seller located at the Branch Offices and shall have no
obligation to honor any employment, severance, retention, consulting or other
compensation contract between Seller and any current or former employee of
Seller or any benefit plan of Seller.
 
6.5           Additional Agreements.  In case at any time after the Closing Date
any further action is reasonably necessary or desirable to carry out the
purposes of this Agreement, the proper officers and directors of each party to
this Agreement and their respective Subsidiaries shall take all such necessary
action as may be reasonably requested by, and at the sole expense of, the
requesting party.
 
 
31

--------------------------------------------------------------------------------

 
 
6.6           Additional Agreements Regarding Tax Matters.
 
(a)           Allocation of Purchase Price.  No later than 90 days following the
Closing Date, Purchaser shall prepare and deliver to Seller the proposed
allocation of the total consideration paid by Purchaser to Seller pursuant to
this Agreement (the “Total Consideration”) among the Acquired Assets (the
“Proposed Allocation”) for purposes of Section 1060 of the Code.  Seller agrees
that, within 30 days following receipt of such Proposed Allocation , Seller
shall either approve such Proposed Allocation, or shall object in writing
delivered to Purchaser specifying the objections to the Proposed Allocation
.  If the parties cannot reach agreement as to the allocation of the Total
Consideration, then either Purchaser or Seller may submit such dispute for
resolution to the Independent Accounting Firm under procedures substantially the
same as those provided for under Section 2.5(c) for resolving disputed items or
amounts in the determination of Closing Net Asset Value or the Purchase
Price.  The Independent Accounting Firm will determine only those issues in
dispute regarding the allocation of the Total Consideration.  The Independent
Accounting Firm’s determination will be made within 30 days after submission of
the disputed items, or as soon thereafter as possible, and will be set forth in
a written statement delivered to Seller and Purchaser.  The allocation of the
Total Consideration among the Acquired Assets, as finalized by the Independent
Accounting Firm if necessary, shall be deemed final and conclusive and shall be
binding on Purchaser and Seller for all purposes under this
Agreement.  Purchaser and Seller agree to file all federal and state Tax Returns
and other Tax information returns and reports (including, without limitation,
IRS Form 8594) accordance with such allocation, as finalized by the Independent
Accounting Firm if necessary, and not to take, or cause to be taken, any action
that would be inconsistent with such allocation, except as required by a
“determination” as defined in Section 1313(a) of the Code, or any similar
provision of applicable state, local or foreign law. Any adjustment to the
purchase price pursuant to Section 2.5 shall be allocated among the Acquired
Assets by reference to the item or items to which such adjustment is
attributable.
 
(b)           Interim Periods.  For purposes of this Agreement, in determining
the Taxes attributable to the Pre-Closing Period included in any Interim Period
 
(i)           Property Taxes shall be equal to the amount of such Property Taxes
for the entire Interim Period multiplied by a fraction, the numerator of which
is the number of calendar days during the Interim Period that are in the
Pre-Closing Period and the denominator of which is the number of calendar days
in the entire Interim Period; and
 
(ii)          Taxes (other than Property Taxes) shall be computed as if such
taxable period ended as of the end of the day on the Closing Date.
 
(c)           Cooperation.  Purchaser and Seller shall each at their own expense
cooperate with each other and make available to each other such Tax data and
other information as may be reasonably required in connection with (i) the
preparation or filing of any Tax Return, election, consent or certification, or
any claim for refund, (ii) any determinations of liability for Taxes, or
(iii) any Tax Claim (“Tax Data”).  Such cooperation shall include making their
respective employees and independent auditors reasonably available on a mutually
convenient basis for all reasonable purposes, including to sign Tax forms and
consents, to provide explanations and background information and to permit the
copying of books, records, schedules, workpapers, notices, revenue agent
reports, settlement or closing agreements and other documents containing the Tax
Data (“Tax Documentation”).  The Tax Data and the Tax Documentation shall be
retained until one year after the expiration of all applicable statutes of
limitations (including extensions thereof); provided, that in the event an
audit, examination, investigation or other proceeding has been instituted prior
to the expiration of an applicable statute of limitations, the Tax Data and Tax
Documentation relating thereto shall be retained until there is a final
determination thereof (and the time for any appeal has expired).
 
 
32

--------------------------------------------------------------------------------

 
 
(d)            Transfer Taxes.  All applicable sales and transfer Taxes and
filing, recording, registration, stamp, documentary and other similar Taxes and
fees (collectively, “Transfer Taxes”) payable in connection with the
transactions contemplated by this Agreement or the documents giving effect to
such transactions will be shared equally between Seller and Purchaser.
 
(e)            Tax Treatment of Payments.  The parties agree to treat any
indemnification payment required to be made pursuant to Article IX (other than
the portion treated as interest) as an adjustment to the Purchase Price.
 
(f)            Survival.  All rights and obligations under this Section 6.6
shall survive the Closing Date and continue until the expiration of the relevant
statutes of limitation (including all period of extension).
 
6.7           Post-Closing Confidentiality.
 
(a)           Following the Closing, the confidentiality obligations of
Purchaser under the Confidentiality Agreement with respect to information
relating to the Acquired Assets and Assumed Liabilities shall
terminate.  Following the Closing, Seller shall, and shall cause its controlled
Affiliates and its and their officers, directors, employees, consultants, agents
and advisors to, keep confidential and not use for its benefit or for the
benefit of any other Person, any and all Bank Confidential Information. Without
limiting the foregoing, except to the extent Seller or its Affiliates deem
necessary to comply with its obligations under applicable law or regulation or
Tax or accounting requirements, Seller shall not, and shall cause its Affiliates
not to, use any Bank Confidential Information for any purpose.  The provisions
of this Section 6.7 shall not be deemed to prohibit the disclosure or use by the
Seller of Bank Confidential Information that Seller or its Affiliates deem
necessary (1) to prepare or complete any required Tax Return or financial
statements, (2) in connection with any reports, applications, statements,
testimony, audits or other matter before or by a Governmental Entity, (3) to
comply with any applicable laws or regulations, (4) to defend, resolve or settle
any suit, claim, demand or other litigation, or in response to any summons or
subpoena, or (5) to exercise or enforce its rights under this Agreement or any
other Transaction Document.
 
(b)           Notwithstanding the foregoing, if Seller or its Affiliates or any
of their officers, directors, employees, consultants, agents or advisors
(collectively, “Disclosing Party”) is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Bank Confidential
Information, the Disclosing Party will provide Purchaser with notice of such
request or requirement as promptly as practicable (unless not permitted by
applicable law) so that Purchaser may seek a protective order or other
appropriate remedy and/or waive compliance with the foregoing provisions of this
Agreement.  The Disclosing Party will cooperate reasonably with Purchaser in
connection with Purchaser’s efforts to seek such an order or remedy.  If
Purchaser does not obtain such protective order or other remedy or waives the
Disclosing Party’s compliance with the provisions of this Section 6.7, the
Disclosing Party will furnish only that portion of the Bank Confidential
Information that is legally required, and will exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded such disclosed
information.  Any disclosure made as permitted by this paragraph (c) shall not
be a breach of this Section 6.7.
 
(c)           Notwithstanding the foregoing, the Bank Confidential Information
shall not include information that (i) is or becomes generally available to the
public other than as a result of a disclosure by Seller or any of its Affiliates
in breach of this Agreement, or (ii) becomes available to Seller after the
Closing Date on a non-confidential basis from a source other than Purchaser,
provided, that such source is not, known to be bound by a confidentiality
agreement or other contractual, legal or fiduciary obligation with respect to
such information.
 
 
33

--------------------------------------------------------------------------------

 
 
(d)           Seller acknowledges and agrees that due to the unique nature of
the Bank Confidential Information there can be no adequate remedy at law for any
breach of its obligations hereunder, that any such breach or threatened breach
may result in irreparable harm to Purchaser, and therefore, that upon any such
breach or any threat thereof, Purchaser will be entitled to appropriate
equitable and injunctive relief from a court of competent jurisdiction without
the necessity of proving actual loss, in addition to whatever remedies either of
them might have at law or equity.
 
6.8           Cooperation.  Following the Closing, each party agrees to
cooperate in good faith to provide information to the other party that is
reasonably necessary in connection with regulatory, legal, accounting and
similar matters of Seller and its Affiliates on the one hand and Purchaser and
its Affiliates on the other (and not relating to any dispute, litigation or
arbitration between the parties hereto or their Affiliates).  The parties agree
that any information provided pursuant to this provision shall be kept
confidential and shall not be used for any purpose except for the reason given
in the request.
 
6.9           Purchaser Lease Agreement.  Purchaser agrees to enter into that
certain Lease Agreement with Seller to lease facilities and furniture currently
occupied by the Seller’s Trust and Brokerage Departments located at the Branches
for a period of 36 months beginning at Closing at a cost of $8,500 per month.
 
6.10         Real Property.
 
(a)           Title Insurance.
 
(i)          Commitment for Title Insurance, Survey and Inspection.  Seller
shall deliver to Purchaser with respect to each Owned Real Property (a) within
five days from the date of this Agreement, title insurance commitments for each
Owned Real Property (including a copy of the deed vesting title in the Owned
Real Property in Seller and copies of all documents, instruments or agreements
evidencing or creating the exceptions referenced in such commitment) (the “Title
Commitments”) issued by a reputable national title insurance company reasonably
acceptable to Purchaser (the “Title Company”) and (b) within five days from the
date of this Agreement an ALTA land title survey of each Owned Real Property
dated subsequent to the date of this Agreement, prepared and certified as to all
matters shown thereon by a surveyor licensed by the State of Missouri (the
“Surveys”), which Surveys shall show the location of all improvements and shall
be sufficient for the Title Company to insure over standard survey-related
exceptions in the final title insurance policies.  In addition, the Surveys
shall include a notation stating whether or not a portion of such Owned Real
Property is located in a 100-year flood plain, flood-prone area of special flood
hazard and shall show the specific location of any portions of such Owned Real
Property that may be located in any such flood areas.  The Title Commitments
shall each reflect that Purchaser has good and indefeasible title to such Owned
Real Property, subject only  to (1) any shortages in area, (2) real property
taxes which are not delinquent, (3) existing building and zoning ordinances, (4)
existing easements, restrictions and other encumbrances that do not materially
adversely affect the use of the Owned Real Property as a banking branch or the
value thereof, (5) printed exceptions in the Title Commitments generally
contained in any ALTA owner’s standard coverage policy of title insurance and
(6) Objections accepted by Purchaser (collectively, the “Permitted
Encumbrances”).  The cost of the Title Commitments and Surveys shall be borne by
Purchaser.  In addition, Purchaser shall have the right, at its expense, within
15 days following the date hereof to conduct an inspection of the Real Property
and the buildings thereon, in each case at a reasonable time and with reasonable
prior notice to Seller.
 
 
34

--------------------------------------------------------------------------------

 
 
(ii)           Objections and Remedies.  If any Title Commitment contains any
exceptions other than the Permitted Encumbrances, Seller shall make a good faith
effort to cure such exception.  Purchaser may object to any remaining uncured
exceptions relating to such Owned Real Property by providing written notice of
such objection on or before the close of business on the 15th Business Day after
the later of the delivery to Purchaser of Title Commitment or the Survey with
respect to such Owned Real Property.  All objections raised by Purchaser are
referred to herein as the “Objections”.  Within five days after receipt of the
Objections with respect to any Owned Real Property, Seller shall either (i)
remedy or remove all Objections or (ii) notify Purchaser that Seller has elected
not to remedy or remove some or all of the Objections.  In the event Seller
gives the notice set forth in the preceding clause (ii) of this Section
6.10(a)(ii), or in the event Seller fails to remedy or remove all Objections
within said five-day period, Seller and Purchaser shall attempt to renegotiate
the terms and conditions of the sale of such Owned Real Property. If Seller and
Purchaser are not able to renegotiate the terms and conditions of such sale,
Purchaser shall have the right, on or before close of business on the fifth
Business Day after such five-day period (or, if applicable, on or before close
of business on the 10th Business Day after receipt of Seller’s notice), (a) to
waive any Objection to such defect or encumbrance or other matter in which event
such defect, encumbrance or other matter shall be deemed to be a Permitted
Encumbrance, or (b) to enter into a lease for such Owned Real Property on terms
and conditions agreed to by Purchaser and Seller.
 
(iii)          Title Insurance Policy.  Seller shall use commercially reasonable
efforts to cause the Title Company, as soon as practicable after Closing, to
issue an ALTA Owner’s Policy of Title Insurance, to Purchaser, at Purchaser’s
expense, covering each Owned Real Property in amounts equal to the Net Book
Value of such Owned Real Property.  Such policy shall insure Purchaser’s title
to such Owned Real Property to be good and indefeasible subject only to
Permitted Encumbrances and such policy shall contain an endorsement insuring
over standard exceptions.  Seller shall execute and deliver to the Title Company
at Closing the Title Company’s customary form of title affidavit if required for
the issuance of such an ALTA Owner’s Policy of Title Insurance.
 
(iv)          Deeds.  At least 10 days prior to the Closing Date, Seller shall
deliver to Purchaser a completed form of the deeds by which it is to convey
title to each Owned Real Property to Purchaser on the Closing Date, which shall
be general warranty deeds, subject only to Permitted Encumbrances.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           Environmental Investigations.
 
(i)           Purchaser may obtain at its own expense within 20 days after the
date of this Agreement a Phase I environmental survey of each Owned Real
Property (“Phase I Assessments”) and furnish to Seller a copy of all Phase I
Assessments received by Purchaser.  If any such Phase I Assessment indicates
that any Owned Real Property is not or may not be materially free of
environmental contamination, Purchaser, at its option, shall within 20 days
after receipt of the Phase I Assessment provide notice to Seller of either (a)
its acceptance of such Owned Real Property “as is” to the environmental
condition or (b) its option to cause to be prepared, at Purchaser’s expense, a
Phase II environmental survey (“Phase II Assessment”) of such Owned Real
Property, or such other appropriate investigation as Purchaser deems necessary,
which shall include a plan to remedy the contamination and perform further
investigation (if necessary) and an estimate of the cost of any remediation or
other follow-up work that may be necessary to address, identify or monitor
contamination (“Plan”).  If necessary, the parties shall postpone the Closing
Date to enable the parties to undertake the preceding activities.  Upon receipt
of any Plan and the estimate of the costs of all remediation and follow-up work
(including investigation, monitoring and obtaining institutional controls),
Purchaser and Seller shall attempt to agree upon a course of action to implement
the Plan.  The estimated total cost for completing a Plan is referred to as the
“Remediation Cost” and, subject to the following sentence, Seller agrees to pay
the Remediation Cost related to any Plan so long as the Remediation Cost does
not exceed $25,000. In the event that (y) within 20 days following the receipt
of any Phase II Assessment (or such other appropriate investigation as Purchaser
deems necessary) and any Plan, Purchaser and Seller are unable to agree to a
course of action for implementing the Plan or (z) the Remediation Cost with
regard to a Plan exceeds $25,000, Purchaser shall have a 10 day period to either
(1) accept such Owned Real Property “as is” to the environmental condition or
(2) enter into a lease with Seller for the Owned Real Property, on terms and
conditions agreed to by Purchaser and Seller.
 
(ii)          All Phase I Assessments, Phase II Assessments and any additional
assessments shall be conducted at Purchaser’s sole cost and expense, and Seller
shall cooperate in the performance of any such assessments, provided that (a)
such assessments are conducted at a mutually agreeable date and time after at
least 20 Business Days’ prior notice to Seller by Purchaser, (b) such
assessments are accomplished in a manner intended to minimize disruption to the
operations of the Branches and (c) Purchaser obtains Seller’s prior approval,
which Seller shall not unreasonably withhold or delay, of the scope of work for
any Phase II Assessment; provided, that if Purchaser is unable to obtain such
prior approval from Seller then Purchaser may enter into a lease or sublease
with Seller for the Owned Real Property, on terms and conditions agreed to by
Purchaser and Seller.
 
(c)           Destruction or Damage Prior to Closing.  In the event of material
damage to or destruction of all or any portion of any Owned Real Property by
fire or other casualty prior to the Closing, Seller will promptly notify
Purchaser of the nature and extent of such damage or destruction, the amount
estimated to be necessary to repair or restore the Real Property, the amount, if
any, of insurance proceeds that are available to make such repairs or
restoration and the estimated period of time it will take to make such repairs
or restoration.  If there is any material damage or destruction to the Owned
Real Property then, at Purchaser’s option, Purchaser may (1) take title to such
Owned Real Property subject to such damage or destruction with Seller assigning
to Purchaser all Seller’s rights to proceeds of insurance carried by Seller and
payable as a result of such damage or destruction or (2) request that Seller
cause the repairs to be made, in which case Seller shall cause the repairs to be
made and shall enter into a lease for such Owned Real Property on terms and
conditions agreed to by Purchaser and Seller.
 
 
36

--------------------------------------------------------------------------------

 
 
6.11         Non-Solicitation of Business.  In consideration of the purchase of
the Acquired Assets and the assumption of the Assumed Liabilities by Purchaser,
Seller shall not, and shall cause its Affiliates not to, for a period of two
years after the Closing Date, solicit, on behalf of itself or others, deposits,
loans, brokerage or other business from current customers of Seller (a) located
within 25 miles of either Branch or (b) whose Deposits are assumed or whose
Loans, safe deposit or other business acquired by Purchaser hereunder; provided,
that nothing in clauses (a) or (b) of this Section 6.11 shall prohibit Seller
from continuing to operate its Trust and Brokerage Departments; provided, that
this Section 6.11 shall cease to apply upon a Change in Control.
 
6.12         Covenant Not to Compete.   From and after the Closing Date, and for
a period of two years following the Closing Date, other than with respect to
Seller continuing to operate its Trust and Brokerage Departments, Seller shall
not, and shall cause its Affiliates not to, enter into any agreement to acquire,
lease, purchase, own, operate or use any building, office or other facility or
premises located within 25 miles of either Branch for the purpose of making
loans, accepting deposits, cashing checks, originating mortgages or offering
brokerage or insurance services; provided, further, that this Section 6.12 shall
cease to apply upon a Change in Control.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
7.1           Conditions to Each Party’s Obligation to Effect the Closing.  The
respective obligation of each party to effect the Closing shall be subject to
the satisfaction at or prior to the Closing Date of the following conditions:
 
(a)           Regulatory Approvals.  All Requisite Regulatory Approvals and all
Purchaser Regulatory Approvals shall have been obtained and shall remain in full
force and effect or, in the case of waiting periods, shall have expired or been
terminated (and, in the case of the obligation of Purchaser to effect the
Closing, no such Requisite Regulatory Approval or Purchaser Regulatory Approval
shall have resulted in the imposition of any Materially Burdensome Regulatory
Condition).
 
(b)           No Injunctions or Restraints; Illegality.  No order, injunction,
decree or judgment issued by any court or governmental body or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect.  No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any Governmental Entity which
prohibits or makes illegal consummation of the Closing.
 
7.2           Conditions to Obligations of Purchaser.  The obligation of
Purchaser to effect the Closing is also subject to the satisfaction or waiver by
Purchaser at or prior to the Closing Date of the following conditions:
 
(a)           Representations and Warranties.  (i) The representations and
warranties of Seller set forth in Article III of this Agreement (other than the
representations and warranties contained in Sections 3.1(a) (first sentence
only), 3.2(a), 3.2(b)(i), 3.2(b)(ii)(x) and 3.19, which shall be covered by
Section 7.2(a)(ii)) shall be true and correct (without regard to “material” or
“Material Adverse Effect” qualifiers contained therein), in each case as of the
date hereof and as of the Closing Date as though made on such Closing Date,
except to the extent such representations and warranties are expressly made as
of an earlier date, in which case as of such earlier date, except for such
failures to be true and correct that do not have, or would not reasonably be
likely to have, a Material Adverse Effect, and (ii) the representations and
warranties of Seller set forth in Sections 3.1(a) (second sentence only),
3.2(a), 3.2(b)(i), 3.2(b)(ii)(x) and 3.19 shall be true and correct, in each
case as of the date hereof and as of the Closing Date as though made on such
Closing Date, except to the extent such representations and warranties are
expressly made as of an earlier date, in which case as of such earlier date.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Performance of Obligations of Seller.  Seller shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date.
 
(c)           Officer’s Certificate.  Purchaser shall have received a
certificate signed on behalf of Seller by its Chief Executive Officer or Chief
Financial Officer stating that the conditions specified in Section 7.2(a) and
Section 7.2(b) have been satisfied.
 
(d)           FIRPTA Certificate.  Seller shall deliver a certificate of
non-foreign status pursuant to Treasury Regulations Section 1.1445-2(b)(2).
 
(e)           Receipt of Closing Deliverables.  Seller and its Affiliates shall
have complied with and provided to Purchaser, as applicable, at the Closing all
of the deliverables set forth in Section 2.4(b)(ii).
 
7.3           Conditions to Obligations of Seller.  The obligation of Seller to
effect the Closing is also subject to the satisfaction or waiver by Seller at or
prior to the Closing Date of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of Purchaser set forth in Article IV of this Agreement shall be true
and correct in all respects, in each case as of the date hereof and as of the
Closing Date as though made on such Closing Date, except to the extent such
representations and warranties are expressly made as of an earlier date, in
which case as of such earlier date, except for such failures to be true and
correct that do not, and would not reasonably be expected to, have a Purchaser
Material Adverse Effect.
 
(b)           Performance of Obligations of Purchaser.  Purchaser shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date.
 
(c)           Officer’s Certificate.  Seller shall have received a certificate
signed on behalf of Purchaser by its Chief Executive Officer or Chief Financial
Officer stating that the conditions specified in Section 7.3(a) and Section
7.3(b) have been satisfied.
 
(d)           Receipt of Closing Deliverables.  Purchaser and its Affiliates
shall have complied with and provided to Seller or Bank, as applicable, at the
Closing, (i) the Purchase Price (ii) all of the deliverables set forth in
Sections 2.4(b)(ii)(2), 2.4(b)(ii)(3), 2.4(b)(ii)(11), and 2.4(b)(ii)(12), and
(iii) Purchaser shall have opened with Seller a correspondent e-statement demand
deposit account on account terms mutually agreed upon by Purchaser and Seller.
 
ARTICLE VIII
TERMINATION AND AMENDMENT
 
8.1           Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 
(a)           by mutual written consent of Seller and Purchaser;
 
(b)           by either Seller or Purchaser, if the Closing shall not have
occurred on or before February 29, 2012 (the “Outside Date”) (provided that the
right to terminate this Agreement under this Section 8.1(b) shall not be
available to any party whose action or failure to act has been the cause of or
resulted in the failure of the Closing to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement);
 
 
38

--------------------------------------------------------------------------------

 
 
(c)           by either Seller or Purchaser, if any approval required to be
obtained pursuant to Section 7.1(a) has been denied by the relevant Governmental
Entity and such denial has become final and nonappealable or any Governmental
Entity of competent jurisdiction shall have issued a final, nonappealable
injunction permanently enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement; provided that with respect to
any denial by a Governmental Entity, the party terminating this Agreement
pursuant to this Section 8.1(c) shall have complied in all material respects
with its obligations set forth in Section 6.1(a);
 
(d)           by Seller, if Purchaser has breached or is in breach of any
representation, warranty, covenant or agreement on the part of Purchaser
contained in this Agreement in any respect, which breach would, individually or
together with all such other then uncured breaches by Purchaser, constitute
grounds for the conditions set forth in Section 7.3(a) or 7.3(b) not to be
satisfied on the Closing Date and such breach is not cured within 30 Business
Days after written notice thereof to Purchaser; or
 
(e)           by Purchaser, if Seller has breached or is in breach of any
representation, warranty, covenant or agreement on the part of Seller contained
in this Agreement in any respect, which breach would, individually or together
with all such other then uncured breaches by Seller, constitute grounds for the
conditions set forth in Section 7.2(a) or 7.2(b) not to be satisfied on the
Closing Date and such breach is not cured within 30 Business Days after written
notice thereof to Seller.
 
8.2           Effect of Termination.  In the event of termination of this
Agreement pursuant to this Article VIII, no party to this Agreement shall have
any liability or further obligation hereunder to the other party hereto, except
that (i)  Section 6.3 (Public Disclosure), Section 8.1 (Termination),
Section 8.2 (Effect of Termination), Section 10.1 (Expenses), Section 10.2
(Notices) and Section 10.6 (Governing Law) shall survive any termination of this
Agreement and (ii) notwithstanding anything to the contrary in this Agreement,
termination will not relieve a breaching party from liability for any willful
and material breach of any provision of this Agreement or from its obligations
under the Confidentiality Agreement.
 
8.3           Amendment.  Subject to compliance with applicable law, this
Agreement may be amended by the parties hereto.  This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto.
 
8.4           Extension; Waiver.  At any time prior to the Closing Date, the
parties hereto may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INDEMNIFICATION
 
9.1           Survival of Representations and Warranties and Agreements.  The
respective representations and warranties of Seller and Purchaser contained in
this Agreement shall survive the Closing but shall expire on the two year
anniversary of the Closing Date, except with respect to, and to the extent of,
any claim of which written notice of the claim has been given by one party to
the other prior to such expiration; provided, that, notwithstanding the
foregoing, the representations and warranties set forth in (i) Section 3.2(a)
(Authority; No Violation) and Section 3.19 (Broker’s Fees) (the “Designated
Seller Representations”) and Section 4.2(a) (Authority; No Violation), and
Section 4.7 (Broker’s Fees) (the “Designated Purchaser Representations”) shall
survive the Closing and continue in full force and effect indefinitely and (ii)
Section 3.9 (Taxes and Tax Returns) shall survive the Closing and continue in
full force and effect to the full extent of any applicable statute of
limitations.  The respective covenants and agreements of Seller and Purchaser
contained in this Agreement (including the indemnification obligations set forth
in this Article IX) shall survive the Closing; provided, that any such covenants
and agreements that by their terms are to be performed prior to the Closing Date
shall survive the Closing only until the two year anniversary of the Closing
Date.
 
9.2           Indemnification by Seller.  Subject to the remaining provisions of
this Article IX, from and after the Closing Date, Seller shall indemnify, defend
and hold Purchaser and its officers, directors, employees, agents, advisers,
representatives and Affiliates (collectively, the “Purchaser Indemnitees”)
harmless from and against any Damages incurred or suffered by the Purchaser
Indemnitees to the extent relating to or resulting or arising from:  (a) any
inaccuracy in any of the representations and warranties made herein by Seller
(other than Section 3.9, which shall be governed by Section 9.4(a)), except to
the extent that such inaccuracy relates to an Excluded Asset or Excluded
Liability, (b) any breach of any covenant or agreement of Seller made herein
(other than Section 5.2(i) or Section 6.6, which shall be governed by Section
9.4(a)), except to the extent such breach relates to an Excluded Asset or
Excluded Liability or (c) any Excluded Assets or Excluded
Liabilities.  Notwithstanding the foregoing, with respect to Damages arising
under Section 9.2(a) (except for Damages resulting from breaches of the
Designated Seller Representations), (i) Seller shall not be liable to indemnify
any Purchaser Indemnitees against Damages unless and until the aggregate amount
of such Damages exceeds $50,000 (the “Threshold Amount”), in which case Seller
shall be liable for all such Damages in excess of the Threshold Amount) and
(ii) Seller’s maximum liability to the Purchaser Indemnitees for Damages shall
not exceed $210,000 (the “Cap”). To the extent an indemnification claim is made
by a Purchaser Indemnitee, the Damages from which relate to both an Excluded
Asset or an Excluded Liability on the one hand, and an Acquired Asset or Assumed
Liability, then the Damages shall be appropriately apportioned among the
affected Excluded Assets, Excluded Liabilities, Acquired Assets and Assumed
Liabilities, as applicable, and Seller’s indemnification obligations hereunder
with respect to such Damages shall be limited to the amount of such Damages
apportioned to an Acquired Asset or Assumed Liability, as the case may be
(subject to any other limitations contained in this Article IX).
 
9.3           Indemnification by Purchaser.  Subject to the remaining provisions
of this Article IX, from and after the Closing Date, Purchaser shall indemnify,
defend and hold Seller and its officers, directors, employees, agents, advisers,
representatives and Affiliates (collectively, the “Seller Indemnitees”) harmless
from and against any Damages incurred or suffered by the Seller Indemnitees to
the extent relating to or resulting or arising from (a) any inaccuracy in any of
the representations and warranties made herein by Purchaser, and (b) any breach
of any covenant or agreement of Purchaser made herein.  Notwithstanding the
foregoing with respect to Damages arising under Section 9.3, (i) Purchaser shall
not be liable for any Non-Material Damages, (ii) Purchaser shall not be liable
to indemnify any Seller Indemnitees against Damages unless and until the
aggregate amount of such Damages (excluding Non-Material Damages) exceeds the
Threshold Amount, in which case Purchaser shall be liable for all such Damages
in excess of the Threshold Amount, and (ii) Purchaser’s maximum liability to the
Seller Indemnitees for Damages shall not exceed the Cap.
 
 
40

--------------------------------------------------------------------------------

 
 
9.4           Tax and Benefit Liability Indemnification.
 
(a)           Seller will indemnify, defend and hold harmless the Purchaser
Indemnitees from and against (i) any liability for Taxes of, imposed on, or with
respect to Seller and Seller Subsidiaries, or any assets or activities of Seller
or Seller Subsidiaries, for any Pre-Closing Period, (ii) any liability for Taxes
in respect of the Excluded Assets or Excluded Liabilities, (iii) any liability
for Taxes resulting from the breach of any representations or warranties
contained in this Agreement, and (iv) any liability for Taxes resulting from the
breach by Seller of any agreement or covenant contained in Section 5.2(h) or
Section 6.6 (together with any Taxes described in clauses (i)-(iv), “Excluded
Taxes”), and (v) all liability for any reasonable legal, accounting, appraisal,
consulting or similar fees and expenses actually incurred relating to the
foregoing.  The amount of any liability for which Seller is obligated to
indemnify the Purchaser Indemnitees under this Section 9.4(a) shall be reduced
by the amount, if any, of such liabilities that is reflected and specifically
identified as a liability on the Closing Statement resulting in an adjustment to
the Purchase Price pursuant to Section 2.5.
 
(b)           Purchaser will indemnify, defend and hold Seller Indemnitees from
and against (i) any liability for Taxes resulting from the breach by Purchaser
of any covenant or obligation under Section 6.6, (ii) any liability for Taxes
attributable to a Post-Closing Period in respect of the Acquired Assets or
Assumed Liabilities except to the extent such Taxes are the responsibility of
Seller under Section 9.4(a) and (ii) all liability for any reasonable out of
pocket legal, accounting, appraisal, consulting or similar fees and expenses
actually incurred relating to the foregoing.
 
(c)           The obligations of each party to indemnify, defend and hold
harmless the other party and other Persons, pursuant to Sections 9.4(a) and
9.4(b), (i) are not subject to the limitations set forth in Section 9.2 and (ii)
will terminate 30 days after the expiration of all applicable statutes of
limitations (giving effect to any extensions thereof); provided, that such
obligations to indemnify, defend and hold harmless will not terminate with
respect to any individual item as to which an Indemnified Party shall have,
before the expiration of the applicable period, previously made a claim by
delivering a notice (stating in reasonable detail the basis of such claim) to
the applicable Indemnifying Party.
 
(d)           Any indemnity payment required to be made pursuant to clauses (i)
– (iv) of Section 9.4(a) or Section 9.4(b) shall be made within five days after
the indemnified party makes written demand upon the indemnifying party, and in
no case later than five days prior to the date on which the relevant Taxes are
required to be paid to the relevant Tax authority.
 
(e)           Notwithstanding Section 9.5, if a third party claim includes or
would reasonably be expected to include both a claim for Taxes that are Excluded
Taxes and a claim for Taxes that are not Excluded Taxes, and such claim for
Taxes that are Excluded Taxes is not separable from such a claim for Taxes that
are not Excluded Taxes, Seller (if the claim for Taxes that are Excluded Taxes
exceeds or reasonably would be expected to exceed in amount the claim for Taxes
that are not Excluded Taxes) or otherwise Purchaser (Seller or Purchaser, as the
case may be, the “Controlling Party”) shall be entitled to control the defense
of such third party claim (such third party claim, a “Third Party Tax
Claim”).  In such case, the other party (Seller or Purchaser, as the case may
be, the “Non-Controlling Party”) shall be entitled to participate fully (at the
Non-Controlling Party’s sole expense) in the conduct of such Third Party Tax
Claim and the Controlling Party shall not settle such Third Party Tax Claim
without the consent of such Non-Controlling Party (which consent shall not be
unreasonably withheld).  The costs and expenses of conducting the defense of
such Third Party Tax Claim shall be reasonably apportioned based on the relative
amounts of the Third Party Tax Claim that are Excluded Taxes and that are not
Excluded Taxes.
 
 
41

--------------------------------------------------------------------------------

 
 
9.5           Indemnification Procedure.
 
(a)           The party seeking indemnification hereunder (the “Indemnified
Party”) shall notify the party from which indemnification is sought (the
“Indemnifying Party”) following the assertion of any claim, or the incurrence of
any Damages, that might give rise to indemnification hereunder; provided, that
the failure to deliver such notice shall not relieve the Indemnifying Party of
its obligations hereunder, unless such failure is materially prejudicial to the
Indemnifying Party.
 
(b)           Promptly after the assertion by any third party of any claim
against any Indemnified Party that in the reasonable judgment of such
Indemnified Party may result in the incurrence by such Indemnified Party of
Damages for which such Indemnified Party would be entitled to indemnification
pursuant to this Agreement, such Indemnified Party shall deliver to the
Indemnifying Party a written notice describing in reasonable detail (to the
extent known) such claim and such Indemnifying Party may, at its option, assume
the defense of the Indemnified Party against such claim (including the
employment of counsel) at such Indemnifying Party’s expense.  Any failure on the
part of the Indemnified Party to provide prompt notice shall not limit any of
the obligations of the Indemnifying Party, except to the extent such failure
materially prejudices the defense of such claim.  Any Indemnified Party shall
have the right to employ separate counsel in any such action or claim and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party; provided that the
Indemnifying Party shall be responsible for the fees and expenses of the
Indemnified Party’s counsel in any such action or claim if (i) the named parties
to any such action (including any impleaded parties) include both such
Indemnified Party and the Indemnifying Party and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to the Indemnified Party which are not available to, or the assertion
of which would be adverse to the interests of, the Indemnified Party or (ii) the
Indemnified Party shall have been advised in writing by counsel that the
assumption of such defense by the Indemnifying Party would be inappropriate due
to an actual or potential conflict of interest (provided, that in the case of
clause (i) and (ii) the Indemnifying Party shall not be liable for the fees and
expenses of more than one firm of counsel for all Indemnified Parties, other
than local counsel).  In addition, the Indemnifying Party shall not be entitled
to assume control of the defense of any claim, and shall be responsible for the
fees and expenses of the Indemnified Party’s counsel if the Indemnifying Party
shall have failed, within 15 Business Days after having been notified by the
Indemnified Party of the existence of such claim as provided above, to either
(A) acknowledge that it is obligated to indemnify the Indemnified Party in
respect of such claim and assume the defense of such claim or (B) to notify the
Indemnified Party in writing that it shall assume the defense of such claim.  No
Indemnifying Party shall be liable to indemnify any Indemnified Party for any
settlement of any such action or claim effected without the consent of the
Indemnifying Party (not to be unreasonably withheld), but if settled with the
written consent of the Indemnifying Party, or if there be a judgment for the
plaintiff in any such action, the Indemnifying Party shall indemnify and hold
harmless each Indemnified Party from and against any loss or liability by reason
of such settlement or judgment, subject to the limitations set forth in this
Article IX.  If the Indemnifying Party shall assume the defense of any claim in
accordance with the provisions of this Section 9.5(b), the Indemnifying Party
shall obtain the prior written consent of the Indemnified Party before entering
into any settlement of such claim (not to be unreasonably withheld), unless the
settlement releases the Indemnified Party from all liabilities and obligations
with respect to such claim and does not impose injunctive or other equitable
relief against the Indemnified Party.  The Indemnified Party and the
Indemnifying Party each agrees to fully cooperate in all matters covered by this
Section 9.5(b), including, as required, the furnishing of books and records,
personnel and witnesses and the execution of documents, in each case as
necessary for any defense of such third party claim and at no cost to the other
party.  Anything in this Section 9.5(b) to the contrary notwithstanding, the
control of any claims or proceedings in respect of or relating to Taxes and the
procedures related thereto shall be governed exclusively by Section 9.4(e).
 
 
42

--------------------------------------------------------------------------------

 
 
9.6           Exclusive Remedy.  After the Closing Date, this Article IX shall
provide the exclusive remedy for any of the matters addressed herein or other
claims arising out of this Agreement, except in the case of fraud in connection
with or relating to this Agreement or with respect to matters for which the
remedy of specific performance, injunctive relief or other non-monetary
equitable remedies are available.
 
9.7           Damages Net of Insurance.   For the purposes of this Article IX,
“Damages” shall be net of any insurance or other recoveries (net of any related
deductible or expenses incurred in securing such recovery) actually received by
the Indemnified Party or its Affiliates as a result of the liability or loss
giving rise to the right of indemnification (any such source of recovery a
“Collateral Source”).  If the amount to be netted hereunder in connection with a
Collateral Source from any payment required under this Article IX is determined
after payment by the Indemnifying Party of any amount otherwise required to be
paid to the Indemnified Party, the Indemnified Party shall repay to the
Indemnifying Party, promptly after such determination, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article IX had
such determination been made at the time of such payment, and any excess
recovery from a Collateral Source shall be applied to reduce any future payments
to be made by the Indemnifying Party pursuant to this Article IX.
 
ARTICLE X
GENERAL PROVISIONS
 
10.1         Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expense.
 
10.2         Notices.  All notices and other communications required or
permitted to be given hereunder shall be sent to the party to whom it is to be
given and be either delivered personally against receipt, by facsimile or other
wire transmission, by registered or certified mail (postage prepaid, return
receipt requested) or deposited with an express courier (with confirmation) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
(a)           if to Seller, to:
 
Mercantile Bank.
200 North 33rd Street
PO Box 3455
Quincy, IL 62305-3455
Attention: Mike McGrath
Fax: (217) 223-5032
 
with a copy to:
 
DLA Piper LLP (US)
500 Eighth Street, N.W.
Washington, D.C.  20004
Attention: Michael P. Reed
Fax: (202) 799-5229
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           if to Purchaser, to:
HNB National Bank
100 North Main Street
Hannibal, MO 63401
Attention: Ron Verdier
Attention: Hal Benedict
Fax: (573) 406-0217
 
with a copy to:
 
Husch Blackwell LLP
1620 Dodge Street, Suite 2100
Omaha, NE 68102
Attention: H. Dale Dixon
Fax: (402) 964-5050
 
All notices and other communications shall be deemed to have been given (i) when
received if given in person, (ii) on the date of electronic confirmation of
receipt if sent by facsimile or other wire transmission, (iii) three Business
Days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid, or (iv) one Business Day after being deposited with a reputable
overnight courier.
 
10.3         Interpretation.  For the purposes of this Agreement, (i) words in
the singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires, (ii)
the terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Exhibits to this Agreement) and not to any particular
provision of this Agreement, and Article, Section, paragraph and Exhibit
references are to the Articles, Sections, paragraphs and Exhibits to this
Agreement unless otherwise specified, (iii) whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” (iv) the word “or” shall not be
exclusive and (v) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified.  It is
understood and agreed that the specification of any dollar amount in the
representations and warranties contained in this Agreement or the inclusion of
any specific item in the Disclosure Schedule is not intended to imply that such
amounts or higher or lower amounts, or the items so included or other items, are
or are not material, and neither party shall use the fact of the setting of such
amounts or the fact of the inclusion of any such item in the Disclosure Schedule
in any dispute or controversy between the parties as to whether any obligation,
item or matter not described in this Agreement or included in the Disclosure
Schedule is or is not material for purposes of this Agreement.
 
10.4         Counterparts.  This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
 
10.5         Entire Agreement.  This Agreement (including the Disclosure
Schedule and other documents and the instruments referred to herein) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof other than the Confidentiality Agreement.
 
 
44

--------------------------------------------------------------------------------

 
 
10.6         Governing Law; Waiver of Jury Trial.
 
(a)           This Agreement shall be governed and construed in accordance with
the laws of the State of Illinois, without regard to any applicable conflicts of
law.
 
(b)           The parties hereby (i) irrevocably submit to the exclusive
jurisdiction of the Federal Courts of the United States of America located in
the State of Illinois (the “Federal Courts”), or, if jurisdiction in the Federal
Courts is not available, the courts of the State of Illinois (the “Illinois
Courts”), in respect of any claim, dispute or controversy relating to  or
arising out of the negotiation, interpretation or enforcement of this Agreement
or any of the documents referred to in this Agreement or the transactions
contemplated hereby or thereby (any such claim being a “Covered Claim”); (ii)
irrevocably agree to request that the Federal Courts, or as applicable, the
Illinois Courts adjudicate any Covered Claim on an expedited basis and to
cooperate with each other to assure that an expedited resolution of any such
dispute is achieved; (iii) waiver, and agree not to assert, as a defense in any
action, suit or proceeding raising a Covered Claim that any of the parties
hereto is not subject to the personal jurisdiction of the Illinois Courts or the
Federal Courts or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may be inappropriate
or inconvenient or that this Agreement or any such document may not be enforced
in or by such courts, and (iv) irrevocably agree to abide by the rules of
procedure applied by the Federal Courts, or as applicable, the Illinois Courts
(including the procedures for expedited pre-trial discovery) and waive any
objection to any such procedure on the ground that such procedure would not be
permitted in the courts of some other jurisdiction or would be contrary to the
laws of some other jurisdiction.  The parties further agree that any Covered
Claim has a significant connection with the State of Illinois and will not
contend otherwise in any proceeding in any court of any other
jurisdiction.  Each party represents that it has agreed to the jurisdiction of
the Federal Courts and the Illinois Courts in respect of Covered Claims after
being fully and adequately advised by legal counsel of its own choice concerning
the procedure and law applied in the Federal Courts and the Illinois Courts and
has not relied on any representation by any other party or its Affiliates,
representatives or advisors as to the content, scope, or effect of such
procedures and law, and will not contend otherwise in any proceeding in any
court of any jurisdiction.  Each party further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered airmail, postage
prepaid, to such party at its address set forth in this Agreement, such service
of process to be effective upon acknowledgment of receipt of such registered
mail.  Nothing herein shall affect the right of any party to serve process in
any other manner permitted by applicable law.
 
(c)            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT:  (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.6.
 
 
45

--------------------------------------------------------------------------------

 
 
10.7         Specific Performance.  The parties agree that irreparable damage
would occur in the event that any party fails to consummate the transactions
contemplated by this Agreement in accordance with the terms of this Agreement
and that the parties shall be entitled to specific performance in such event, in
addition to any other remedy at law or in equity.
 
10.8         Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.
 
10.9         Assignment; Third Party Beneficiaries.  Neither this Agreement nor
any of the rights, interests or obligations shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties.  This Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.  This Agreement (including the documents and instruments
referred to herein) is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.
 
[Signature page follows]
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 

  MERCANTILE BANK            
 
 
By:
/s/ Lee R. Keith
     
Name: 
Lee R. Keith
     
Title:
Chairman
 

 

  HNB NATIONAL BANK            
 
 
By:
/s/ R. Dean Phillips
     
Name: 
R. Dean Phillips
     
Title:
Chairman of the Board
 

 
[Signature Page to Purchase Agreement]
 
 